





==========================================================================================================================================












AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT




among




SIFCO INDUSTRIES, INC.
as Borrower




THE LENDERS NAMED HEREIN
as Lenders




and




KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner, Administrative Agent,
Swing Line Lender and Issuing Lender




_____________________


dated as of
November 9, 2016
_____________________














==========================================================================================================================================



ARTICLE I. DEFINITIONS2
Section 1.1. Definitions2
Section 1.2. Accounting Terms38
Section 1.3. Terms Generally38
Section 1.4. Confirmation of Recitals38
ARTICLE II. AMOUNT AND TERMS OF CREDIT39
Section 2.1. Amount and Nature of Credit39
Section 2.2. Revolving Credit Commitment39
Section 2.3. Term Loan Commitment45
Section 2.4. Interest45
Section 2.5. Evidence of Indebtedness47
Section 2.6. Notice of Loans and Credit Events; Funding of Loans47
Section 2.7. Payment on Loans and Other Obligations49
Section 2.8. Prepayment50
Section 2.9. Commitment and Other Fees51
Section 2.10. Computation of Interest and Fees52
Section 2.11. Mandatory Payments52
Section 2.12. Swap Obligations Make-Well Provision55
Section 2.13. Establishment of Reserves55
Section 2.14. Addition of Borrowing Base Company55
Section 2.15. Record of Advances; Application of Collections56
Section 2.16. Protective Advances57
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES58
Section 3.1. Requirements of Law58
Section 3.2. Taxes59
Section 3.3. Funding Losses62
Section 3.4. Change of Lending Office62
Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate62
Section 3.6. Replacement of Lenders63
Section 3.7. Discretion of Lenders as to Manner of Funding63
ARTICLE IV. CONDITIONS PRECEDENT64
Section 4.1. Conditions to Each Credit Event64
Section 4.2. Conditions to the First Credit Event64
ARTICLE V. COVENANTS67
Section 5.1. Insurance68
Section 5.2. Money Obligations68
Section 5.3. Financial Statements, Collateral Reporting and Information68
Section 5.4. Financial Records72
Section 5.5. Franchises; Change in Business72
Section 5.6. ERISA Pension and Benefit Plan Compliance72
Section 5.7. Financial Covenants73
Section 5.8. Borrowing74
Section 5.9. Liens75
Section 5.10. Regulations T, U and X76
Section 5.11. Investments, Loans and Guaranties76
Section 5.12. Merger and Sale of Assets77
Section 5.13. Acquisitions77
Section 5.14. Notice78
Section 5.15. Restricted Payments78
Section 5.16. Environmental Compliance79
Section 5.17. Affiliate Transactions79
Section 5.18. Use of Proceeds79
Section 5.19. Corporate Names and Locations of Collateral80
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest80
Section 5.21. Collateral81
Section 5.22. Returns of Inventory83
Section 5.23. Acquisition, Sale and Maintenance of Inventory83
Section 5.24. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral83
Section 5.25. Restrictive Agreements84
Section 5.26. Other Covenants and Provisions84
Section 5.27. Amendment of Organizational Documents85
Section 5.28. Compliance with Laws85
Section 5.29. Repayment of Foreign Loans85
Section 5.30. Fiscal Year of Borrower85
Section 5.31. Interest Rate Protection85
Section 5.32. Banking Relationship85
Section 5.33. Further Assurances86
ARTICLE VI. REPRESENTATIONS AND WARRANTIES86
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification86
Section 6.2. Corporate Authority86
Section 6.3. Compliance with Laws and Contracts86
Section 6.4. Litigation and Administrative Proceedings87
Section 6.5. Title to Assets88
Section 6.6. Liens and Security Interests88
Section 6.7. Tax Returns88
Section 6.8. Environmental Laws88
Section 6.9. Locations89
Section 6.10. Continued Business89
Section 6.11. Employee Benefits Plans89
Section 6.12. Consents or Approvals90
Section 6.13. Solvency90
Section 6.14. Financial Statements91
Section 6.15. Regulations91
Section 6.16. Material Agreements91
Section 6.17. Intellectual Property91
Section 6.18. Insurance92
Section 6.19. Deposit Accounts and Securities Accounts92
Section 6.20. Accurate and Complete Statements92
Section 6.21. Investment Company; Other Restrictions92
Section 6.22. Defaults92
ARTICLE VII. SECURITY92
Section 7.1. Security Interest in Collateral92
Section 7.2. Cash Management System92
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent94
Section 7.4. Administrative Agent’s Authority Under Pledged Notes96
Section 7.5. Commercial Tort Claims96
Section 7.6. Use of Inventory and Equipment96
ARTICLE VIII. EVENTS OF DEFAULT97
Section 8.1. Payments97
Section 8.2. Special Covenants97
Section 8.3. Other Covenants97
Section 8.4. Representations and Warranties97
Section 8.5. Cross Default97
Section 8.6. ERISA Default98
Section 8.7. Change in Control98
Section 8.8. Judgments98
Section 8.9. Material Adverse Change98
Section 8.10. Security98
Section 8.11. Validity of Loan Documents98
Section 8.12. Solvency99
ARTICLE IX. REMEDIES UPON DEFAULT99
9.1. Optional Defaults
99

9.2. Automatic Defaults
100

9.3. Letters of Credit
100

9.4. Offsets
100

9.5. Equalization Provisions
100

9.6. Collateral
102

9.7. Other Remedies
103

9.8. Application of Proceeds
103

ARTICLE X. THE ADMINISTRATIVE AGENT104
Section 10.1. Appointment and Authorization104
Section 10.2. Note Holders105
Section 10.3. Consultation With Counsel105
Section 10.4. Documents105
Section 10.5. Administrative Agent and Affiliates105
Section 10.6. Knowledge or Notice of Default106
Section 10.7. Action by Administrative Agent106
Section 10.8. Release of Collateral or Guarantor of Payment106
Section 10.9. Delegation of Duties107
Section 10.10. Indemnification of Administrative Agent107
Section 10.11. Successor Administrative Agent107
Section 10.12. Issuing Lender108
Section 10.13. Swing Line Lender108
Section 10.14. Administrative Agent May File Proofs of Claim108
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program109
Section 10.16. Other Agents109
ARTICLE XI. MISCELLANEOUS109
Section 11.1. Lenders’ Independent Investigation109
Section 11.2. No Waiver; Cumulative Remedies110
Section 11.3. Amendments, Waivers and Consents110
Section 11.4. Notices111
Section 11.5. Approved Electronic Communication System112
Section 11.6. Costs, Expenses and Documentary Taxes113
Section 11.7. Indemnification113
Section 11.8. Obligations Several; No Fiduciary Obligations114
Section 11.9. Execution in Counterparts114
Section 11.10. Binding Effect; Borrower’s Assignment114
Section 11.11. Lender Assignments114
Section 11.12. Sale of Participations116
Section 11.13. Replacement of Affected Lenders117
Section 11.14. Patriot Act Notice117
Section 11.15. Severability of Provisions; Captions; Attachments118
Section 11.16. Investment Purpose118
Section 11.17. Entire Agreement118
Section 11.18. Limitations on Liability of the Issuing Lender118
Section 11.19. General Limitation of Liability119
Section 11.20. No Duty119
Section 11.21. Legal Representation of Parties119
Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions119
Section 11.23. Governing Law; Submission to Jurisdiction120
Jury Trial WaiverSignature Page 1




Exhibit A    Form of Revolving Credit Note
Exhibit B    Form of Swing Line Note
Exhibit C    Form of Term Note
Exhibit D    Form of Borrowing Base Certificate
Exhibit E    Form of Notice of Loan
Exhibit F    Form of Compliance Certificate
Exhibit G    Form of Assignment and Acceptance Agreement


Schedule 1    Commitments of Lenders
Schedule 2    Guarantors of Payment
Schedule 3    Borrowing Base Companies
Schedule 4    Pledged Securities
Schedule 5    Existing Foreign Subsidiary Indebtedness
Schedule 5.8    Indebtedness
Schedule 5.9    Liens
Schedule 5.11    Permitted Foreign Subsidiary Loans, Guaranties and Investments
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings
Schedule 6.5(a)    Real Estate Owned by the Credit Parties
Schedule 6.5(b)    Assets with Certificates of Title Owned by the Credit Parties
Schedule 6.9    Locations
Schedule 6.11(a)    U.S. Employee Benefits Plans
Schedule 6.11(b)    Foreign Benefit Plans and Foreign Pension Plans
Schedule 6.16    Material Agreements
Schedule 6.17    Intellectual Property
Schedule 6.18    Insurance
Schedule 6.19    Deposit Accounts and Securities Accounts
Schedule 7.4    Pledged Notes
Schedule 7.5    Commercial Tort Claims





This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may from
time to time be amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 9th day of November, 2016 among:


(a)    SIFCO INDUSTRIES, INC., an Ohio corporation (the “Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 11.11 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the lenders named therein
entered into that certain Credit and Security Agreement, dated as of June 26,
2015 (the “Original Credit Agreement”);


WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of the
Closing Date shall remain outstanding and constitute continuing Obligations
hereunder except as otherwise provided for pursuant to the terms of this
Agreement.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations unless specifically provided otherwise pursuant to the terms of this
Agreement.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety;


WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:





ARTICLE I. DEFINITIONS



Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.


“Advance Record” means that term as defined in Section 2.15(a) hereof.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).


“Applicable Commitment Percentage” means, for each Lender:


(a)    with respect to the Revolving Credit Commitment, the percentage, if any,
set forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.11 hereof; and


(b)    with respect to the Term Loan Commitment (or the Term Loan if the Term
Loan Commitment is no longer in effect), the percentage, if any, set forth
opposite such Lender’s name under the column headed “Term Loan Commitment
Percentage”, as set forth on Schedule 1 hereto, subject to assignments of
interests pursuant to Section 11.11 hereof.


“Applicable Debt” means:


(a)    with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and


(b)    with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Term Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on the Term Loan, (ii) each extension, renewal or
refinancing of the foregoing in whole or in part, (iii) all prepayment and other
fees and amounts payable hereunder in connection with the Term Loan Commitment,
and (iv) all Related Expenses incurred in connection with the foregoing.


“Applicable Margin” means:


(a)    for the period from the Closing Date through November 30, 2017, the
number of basis points as set forth in Level IV below (provided that,
notwithstanding the foregoing, if upon the receipt of the Compliance Certificate
for the fiscal quarter ending March 31, 2017, the Borrower demonstrates to the
satisfaction of the Administrative Agent that the Borrower is within a ten
percent (10%) variance of the minimum Consolidated EBITDA requirement for the
period set forth in Section 5.7(b)(ii) hereof, then, for the period from May 1,
2017 through November 30, 2017, the Applicable Margin shall be the number of
basis points as set forth in Level III below); and


(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending September 30, 2017, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the Fixed
Charge Coverage Ratio as set forth in the Compliance Certificate for such fiscal
period and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Level
Fixed Charge Coverage Ratio
Applicable Basis Points for Revolving Loans that are Eurodollar Loans
Applicable Basis Points for Revolving Loans that are Base Rate Loans
Applicable Basis
Points for the Portions of the Term Loan that are
Eurodollar Loans
Applicable Basis
Points for the Portion of the Term Loan that is a Base Rate Loan
I
Greater than or equal to 1.75 to 1.00
300.00
200.00
350.00
250.00
II
Greater than or equal to 1.50 to 1.00 but less than 1.75 to 1.00
325.00
225.00
375.00
275.00
III
Greater than or equal to 1.25 to 1.00 but less than 1.50 to 1.00
350.00
250.00
400.00
300.00
IV
Less than 1.25 to 1.00
375.00
275.00
425.00
325.00



The first date on which the Applicable Margin is subject to change is December
1, 2017. After December 1, 2017, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(e)
hereof, the Compliance Certificate (provided that, if the internal financial
statements for the last fiscal quarter of the Borrower’s fiscal year, as
required by Section 5.3(b) hereof, are subject to material year-end adjustments,
the Applicable Margin shall be retroactively adjusted upon review of such
adjustments). The above pricing matrix does not modify or waive, in any respect,
the requirements of Section 5.7 hereof, the rights of the Administrative Agent
and the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VIII and IX hereof.
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the financial statements pursuant
to Section 5.3(b) hereof, or the Compliance Certificate pursuant to Section
5.3(e) hereof, until such time as the appropriate financial statements and
Compliance Certificate are delivered, the Applicable Margin shall, at the
election of the Administrative Agent (which may be retroactively effective), be
the highest rate per annum indicated in the above pricing grid for Loans of that
type, regardless of the Fixed Charge Coverage Ratio at such time, and (ii) in
the event that any financial information or certification provided to the
Administrative Agent in the Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or the Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a different Applicable Margin for any period (an “Applicable
Margin Period”) than the Applicable Margin applied for such Applicable Margin
Period, then (A) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Margin Period, (B) the
Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) either (1) the Borrower shall promptly pay to the
Administrative Agent the accrued additional interest owing as a result of an
increased Applicable Margin for such Applicable Margin Period, or (2) the
appropriate Lenders shall promptly reimburse the Borrower for the amount of any
additional interest charged as a result of a decreased Applicable Margin for
such Applicable Margin Period.


“Appraised Inventory NOLV” means the appraised net orderly liquidation value of
the Eligible Inventory, as set forth in the most recent inventory appraisal
report completed on behalf of, and reasonably acceptable to, the Administrative
Agent.


“Approved Electronic Communication System” means the StuckyNet System or any
other equivalent electronic service, whether owned, operated or hosted by the
Administrative Agent, any affiliate of the Administrative Agent or any other
Person.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit G.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Availability Block” means an amount equal to Three Million Dollars
($3,000,000).


“Availability Block Period” means the period from the Closing Date through the
date on which (a) the Administrative Agent shall have received and conducted a
satisfactory review of the Consolidated financial statements of the Companies
delivered pursuant to Section 5.3(b) hereof (and the accompanying Compliance
Certificate) for the fiscal quarter of Borrower ending September 30, 2017, and
(b) no Default or Event of Default shall have occurred and be continuing.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bailee’s Waiver” means a bailee’s waiver, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1.00%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than zero, it shall be deemed to be zero for
purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrowing Base” means an amount equal to the total of the following:


(a)    up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable of the Borrowing Base Companies; plus


(b)    eighty-five percent (85%) of the aggregate Eligible Foreign Account
Receivable Covered Amount; plus


(c)    the lesser of:


(i)    the lesser of (A) up to seventy percent (70%) of the aggregate of the
cost or market value (whichever is lower), as determined on a first in first out
basis in accordance with GAAP, of the Eligible Inventory of the Borrowing Base
Companies consisting of raw material, work-in-process and finished goods, and
(B) up to eighty-five percent (85%) of the Appraised Inventory NOLV of the
Eligible Inventory of the Borrowing Base Companies consisting of raw material,
work-in-process and finished goods; or, in the case of subparts (A) and (B)
above, such lower percentages as determined based on Inventory appraisals); or


(ii)    Twenty-Two Million Dollars ($22,000,000); minus


(d)    during the Availability Block Period, the Availability Block; minus


(e)    other Reserves, if any;


provided that, anything herein to the contrary notwithstanding, the
Administrative Agent shall at all times have the right to modify or reduce such
percentages, dollar amount caps or other components of the Borrowing Base from
time to time, in its Permitted Discretion; provided further that the
Administrative Agent shall use its best efforts to provide notice to the
Borrower of any changes to the Reserves or advance rates at least three days
prior to any such change becoming effective.
 
“Borrowing Base Certificate” means a Borrowing Base Certificate, in the form of
the attached Exhibit D.


“Borrowing Base Company” means each Company listed on Schedule 3 hereto, and
each additional Company that shall become a Borrowing Base Company pursuant to
Section 2.14 hereof.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.


“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.


“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than fifty percent (50%) of the aggregate ordinary Voting Power represented
by the issued and outstanding equity interests of the Borrower; or


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) above that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii) above
that constituted, at the time of such election or nomination, at least a
majority of that board of directors.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter‑of‑credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account (if any), and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing; provided that Collateral shall exclude (A)
any fixed asset that is subject to a purchase money security interest or capital
lease permitted under this Agreement to the extent that and only so long as the
agreements with respect to such purchase money security interest or capital
lease, as the case may be, specifically prohibit additional Liens, (B) licenses
and contracts which by the terms of such licenses and contracts prohibit the
assignment of such agreements (to the extent such prohibition is enforceable at
law), (C) any letter-of-credit right for a specified purpose, to the extent the
Borrower is required by applicable law to apply the proceeds of such
letter-of-credit right for such specified purpose, and (D) voting equity
interests of any CFC that is a Foreign Subsidiary, solely to the extent that
such equity interests represent more than sixty-five percent (65%) of the
outstanding voting equity interests of such CFC.


“Collateral Access Agreement” means each Landlord’s Waiver, Bailee’s Waiver, and
Consignee’s Waiver executed and delivered in connection with this Agreement or
the Original Credit Agreement, in each case, in favor of, and in form and
substance satisfactory to, the Administrative Agent.


“Collection” means any payment made to one or more Borrowing Base Companies from
an Account Debtor or customer of one or more Borrowing Base Companies including,
but not limited to, cash, checks, drafts and any other form of payment.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment and
the Term Loan Commitment, up to the Total Commitment Amount.


“Commitment Period” means the period from the Closing Date to June 25, 2020, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Companies” means the Borrower and all Subsidiaries.


“Company” means the Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit F.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Domestic Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.


“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower, as determined on a Consolidated basis.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:


(a)    Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of:


(i)    Consolidated Interest Expense;


(ii)    Consolidated Income Tax Expense;


(iii)    Consolidated Depreciation and Amortization Charges;


(iv)    reasonable non-recurring non-cash losses not incurred in the ordinary
course of business;


(v)    non-cash losses attributable to foreign exchange conversion losses;


(vi)    non-recurring extraordinary cash losses or expenses not incurred in the
ordinary course of business that are reasonably acceptable to the Administrative
Agent and supported by documentation reasonably acceptable to the Administrative
Agent;


(vii)
any increase in the reserve for inventories for which cost is determined using
the last in, first out (“LIFO”) method.



(viii)    losses incurred in connection with the disposal of operating assets;
 
(ix)    non-cash equity compensation expenses;


(x)    transaction expenses and fees related to any Acquisition, merger,
amalgamation or consolidation permitted pursuant to Section 5.12 or 5.13 hereof
that are reasonably acceptable to the Administrative Agent and supported by
documentation reasonably acceptable to the Administrative Agent;


(xi)    one-time costs and expenses incurred in connection with the closing of
the Loan Documents, in an aggregate amount not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000) and to be expensed during the Commitment Period;


(xii)    expenses, charges and fees (including expenses, charges and fees paid
to the Administrative Agent and the Lenders) incurred after the Closing Date in
connection with the administration (including in connection with any collateral
exam, appraisal, perfection of security interest, syndication, participation,
waiver, amendment, consent, supplementation or other modification thereto of the
Loan Documents) of the Loan Documents, in each case that are reasonably
acceptable to the Administrative Agent and supported by documentation reasonably
acceptable to the Administrative Agent; and


(xiii)    the sum of the following amounts, but only to the extent that the
aggregate amount added-back to Consolidated Net Earning pursuant to this subpart
(xiii) does not exceed One Million Dollars ($1,000,0000) during any fiscal
quarter of the Borrower:


(A)    one-time relocation costs and expenses for the Chief Executive Officer,
in an aggregate amount not to exceed Two Hundred Thousand Dollars ($200,000) and
to be expensed during the Commitment Period;


(B)    one-time costs and expenses incurred in connection with the expansion of
the Orange plant, in an aggregate amount not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000) and to be expensed during the Commitment Period;


(C)    one-time costs and expenses incurred in connection with the
implementation of a SAP (Systems, Applications and Products) system, in an
aggregate amount not to exceed Seven Hundred Fifty Thousand Dollars ($750,000)
and to be expensed during the Commitment Period;


(D)    one-time retention bonus expenses, in an aggregate amount not to exceed
Six Hundred Thousand Dollars ($600,000) and to be expensed during the Commitment
Period; and


(E)    one-time costs and expenses incurred in connection with payment of that
certain fine payable to the Occupational Safety and Health Administration, in an
aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) and
to be expensed during the Commitment Period; minus


(b)    to the extent included in Consolidated Net Earnings for such period, (i)
non-recurring non-cash gains not incurred in the ordinary course of business,
(ii) non-cash gains attributable to foreign exchange conversion gains, (iii)
non-recurring extraordinary cash gains not incurred in the ordinary course of
business, (iv) gains incurred in connection with the disposal of operating
assets, (v) any decrease in the reserve for inventories for which cost is
determined using the LIFO method, and (vi) non-cash equity compensation gains.


“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, and (b) regularly scheduled principal payments on
Consolidated Funded Indebtedness including, payments on Capitalized Lease
Obligations.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short‑term, long‑term and subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.


“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with third
party Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.


“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.


“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by a Credit Party with the
Administrative Agent, without liability by the Administrative Agent to pay
interest thereon.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Party” means the Borrower, and any Subsidiary that is a Guarantor of
Payment.


“Customs Broker” means a Person designated to perform inbound customs clearance
for the Borrower.


“Customs Broker Agency Agreement” means a customs broker agency agreement, in
form and substance reasonably satisfactory to the Administrative Agent, entered
into among the Administrative Agent, the Borrower and a Customs Broker.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to three percent (3%) in excess of
the rate otherwise applicable thereto, and (b) with respect to any other amount,
if no rate is specified or available, a rate per annum equal to three percent
(3%) in excess of the Derived Base Rate for Revolving Loans from time to time in
effect.


“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified the Administrative Agent and the Borrower in writing
of its good faith determination that a condition under Section 4.1 hereof to its
obligation to fund any Loan shall not have been satisfied); (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from the Administrative Agent or the Borrower
to confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit or
Swing Loans, and such request states that the requesting party has reason to
believe that the Lender receiving such request may fail to comply with such
obligation, and states such reason; or (d) has failed to pay to the
Administrative Agent or any other Lender when due an amount owed by such Lender
to the Administrative Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured. Any Defaulting Lender shall cease to be a Defaulting Lender when
the Administrative Agent determines, in its reasonable discretion, that such
Defaulting Lender is no longer a Defaulting Lender based upon the
characteristics set forth in this definition.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C;
provided that Deposit Account shall exclude any Deposit Account that is a trust
or “special account” on the records of the financial institution where such
Deposit Account is located that is exclusively comprised of funds for (a)
payroll (and related payroll taxes), (b) 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation, (c) health
care benefits, and (d) escrow arrangements (e.g., environmental indemnity
accounts).


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated on or after the Closing Date, to be in form and substance reasonably
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Domestic Subsidiary that (a) is not a Credit Party
or the direct or indirect equity holder of a Credit Party, (b) has aggregate
assets of less than Fifty Thousand Dollars ($50,000), and (c) has no direct or
indirect Subsidiaries with aggregate assets, for such Domestic Subsidiary and
all such Subsidiaries, of more than Fifty Thousand Dollars ($50,000).


“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Account Receivable” means an Account that is an account receivable
(i.e., each specific invoice) of a Borrowing Base Company that, at all times
until it is collected in full, continuously meets the following requirements:


(a)    is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off, retention payment, chargeback
or counterclaim, but such ineligibility shall occur only to the extent of such
claim, defense, dispute, set-off, retention payment, chargeback or counterclaim;


(b)    arose in the ordinary course of business of such Borrowing Base Company
from the performance (fully completed) of services or bona fide sale of goods
that have been shipped to the Account Debtor, and both of the following are
true: (i) not more than one hundred twenty (120) days have elapsed since the
invoice date, and (ii) not more than sixty (60) days have elapsed since the date
payment was due;


(c)    is not owing from an Account Debtor with respect to which such Borrowing
Base Company has received any notice or has any knowledge of such Account
Debtor’s insolvency, bankruptcy or financial impairment, or that such Account
Debtor has suspended normal business operations, dissolved, liquidated or
terminated its existence;


(d)    is not subject to an assignment, pledge, claim, mortgage, lien or
security interest of any type except that granted to or in favor of the
Administrative Agent, for the benefit of the Lenders;


(e)    does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused;


(f)    is not evidenced by a promissory note or any other instrument or by
chattel paper;


(g)    has not been determined by the Administrative Agent to be unsatisfactory
in any respect, in the exercise of its Permitted Discretion;


(h)    is not a Government Account Receivable;


(i)    is not owing from another Company, an Affiliate, an equity holder or an
employee of any Company;


(j)    is not a Foreign Account Receivable;


(k)    is not owing from an Account Debtor that has failed to pay more than
fifty percent (50%) of its currently outstanding accounts receivable within
either or both of the following (i) one hundred twenty (120) days of the invoice
date, or (ii) sixty (60) days of the date payment was due;


(l)    with respect to an Account Debtor that, together with its affiliates,
owes one or more Borrowing Base Companies more than twenty-five percent (25%) of
all accounts receivable of one or more Borrowing Base Companies, is not the
portion of the accounts receivable that represents the amount in excess of
twenty-five percent (25%) of such accounts receivable;


(m)    is an Account in which the Administrative Agent, for the benefit of the
Lenders, has a valid and enforceable first priority security interest;


(n)    has not arisen in connection with sales of goods that were shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;


(o)    is not subject to any provision prohibiting assignment of the right to
payment or requiring notice of or consent to such assignment;


(p)    is not owing from an Account Debtor located in a state that requires that
such Borrowing Base Company, in order to sue such Account Debtor in such state’s
courts or otherwise enforce its remedies against such Account Debtor through
judicial process, to either (i) qualify to do business in such state or (ii)
file a report with the taxation division of such state for the then current
year, unless, in each case, such Borrowing Base Company has fulfilled such
requirements to the extent applicable for the then current year or fulfilled
such other requirements that permit such Borrowing Base Company to bring suit or
otherwise enforce its remedies against such Account Debtor through judicial
process;


(q)    is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
Loan Documents are not or have ceased to be complete and correct in all material
respects (without duplication of material qualifiers), or have been breached;


(r)    is not an Account that represents a progress billing or an Account that
has had the time for payment extended by such Borrowing Base Company without the
consent of the Administrative Agent;


(s)    is not owing by any state or any department, agency, or instrumentality
thereof unless such Borrowing Base Company has complied with any applicable
statutory or regulatory requirements thereof in respect of the security interest
of the Administrative Agent, for the benefit of the Lenders, as granted
hereunder;


(t)    is not an account receivable arising from the sale of tooling Inventory;
provided that accounts receivable arising from the sale of tooling Inventory in
an aggregate amount up to One Million Dollars ($1,000,000) shall be considered
“Eligible Accounts Receivable” assuming such accounts meet the other
requirements this definition;


(u)    is not owing from an Account Debtor that is also a supplier to, or
creditor of, any Company to the extent of the amount owing to such supplier or
creditor; and


(v)    does not represent a manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling such Borrowing Base Company to
discounts on future purchases therefrom.


“Eligible Foreign Account Receivable” means an Account that is an account
receivable (i.e., each specific invoice) of a Borrowing Base Company that, at
all times until it is collected in full, continuously meets the following
requirements:


(a)    is insured by an insurer acceptable to the Administrative Agent or backed
by a letter of credit issued by a financial institution acceptable to the
Administrative Agent, as determined by the Administrative Agent in its Permitted
Discretion;


(b)    is not an Account Receivable owing from a Governmental Authority;


(c)    is not an Account payable in a currency other than Dollars; and


(d)    that meets all of the requirements for Eligible Account Receivable other
than subparts (j) and (p) of the Eligible Account Receivable definition.


“Eligible Foreign Account Receivable Covered Amount” means, with respect to an
Eligible Foreign Account Receivable, that portion of such Eligible Foreign
Account Receivable that is covered by insurance or backed by a letter of credit,
in each case as determined by the Administrative Agent in its Permitted
Discretion, taking into consideration, without limitation, co-insurance, credit
limits, and deductibles.


“Eligible Inventory” means all Inventory of a Borrowing Base Company in which
the Administrative Agent, for the benefit of the Lenders, has a valid and
enforceable first priority security interest, except Inventory that:


(a)    is in-transit or located outside of the United States;


(b)    is in the possession of a bailee, consignee or other third party, unless
(i) Reserves have been established with respect thereto by the Administrative
Agent in its Permitted Discretion; or (ii) (A) with respect to a bailee,
consignee, processor, or other third party, an acknowledged Collateral Access
Agreement has been received by the Administrative Agent, (B) such third party is
listed on Schedule 6.9 hereto, as amended from time to time, or the
Administrative Agent has received prior written notice of such third party
location, and (C) with respect to a consignee or processor and if required by
the Administrative Agent in its Permitted Discretion, (y) proper notice has been
given to all secured parties of such third party that have filed U.C.C.
Financing Statements claiming a security interest in such third party’s
inventory, and (z) such Borrowing Base Company has filed appropriate U.C.C.
Financing Statements to protect its interest therein, in form and substance
satisfactory to the Administrative Agent;


(c)    is located on facilities leased by such Borrowing Base Company, unless an
acknowledged Collateral Access Agreement has been received by the Administrative
Agent, or Reserves have been established with respect thereto by the
Administrative Agent in its Permitted Discretion;


(d)    is work-in-process, slow-moving or obsolete, except as deemed eligible
pursuant by the Administrative Agent, in its Permitted Discretion, pursuant to
the most recent inventory appraisal report completed on behalf of, and
reasonably acceptable to, the Administrative Agent;


(e)    is damaged, defective or otherwise not merchantable;


(f)    consists of (i) goods not held for sale, such as dies, tooling, labels,
maintenance items, supplies and packaging, or held for return to vendors, or
(ii) Inventory used in connection with research and development;


(g)    contains or bears any intellectual property rights licensed to such
Borrowing Base Company by any Person other than a Credit Party unless the
Administrative Agent is satisfied, in its Permitted Discretion, that the
Administrative Agent may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;


(h)    has had reclamation or similar rights asserted by the seller with respect
thereto;


(i)    is held for return to vendors, or constitutes returns not yet processed,
held for inspection or not otherwise considered saleable;


(j)    is subject to a Lien in favor of any Person other than the Administrative
Agent; or


(k)    is determined by the Administrative Agent to be unsatisfactory in any
respect, in the exercise of its Permitted Discretion.


“Eligible Transferee” means a financial institution or other “accredited
investor” (as defined in SEC Regulation D) that is not the Borrower, a
Subsidiary, an Affiliate or a natural person.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.12 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a material risk of the imposition of an excise tax or
any other liability on a Company or of the imposition of a Lien on the assets of
a Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in material liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29); (d) the occurrence of a Reportable Event with respect to any Pension
Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the plan actuary for a Multiemployer
Plan has certified to the plan sponsor and the Secretary of the Department of
Treasury that the Multiemployer Plan is in endangered status or critical status
as those terms are defined in ERISA Section 305; (g) the failure of an ERISA
Plan (and any related trust) that is intended to be qualified under Code
Sections 401 and 501 to be so qualified or the failure of any “cash or deferred
arrangement” under any such ERISA Plan to meet the requirements of Code Section
401(k) in either case, if such failure is reasonably likely to result in a
material liability; (h) the taking by the PBGC of any steps to terminate a
Pension Plan or appoint a trustee to administer a Pension Plan, or the taking by
a Controlled Group member of any steps to terminate a Pension Plan; (i) the
failure by a Controlled Group member or an ERISA Plan to satisfy, in all
material respects, any requirements of law applicable to an ERISA Plan if such
failure is reasonably likely to result in a material liability; (j) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits that is reasonably likely to result in a material liability; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Controlled Group member
at any time sponsors, maintains, contributes to, has liability with respect to
or has an obligation to contribute to such plan.


“Escrow Agreement” means that certain Escrow Agreement, dated as of June 30,
2015, by and between Riello Investment Partners SGR S.P.A., Giorgio Visentini,
Giorgio Frassini, Giancarlo Clabi and Matteo Talmsassons, as the Sellers, SIFCO
Italy Holdings S.R.L., as the Purchaser, and Banca IMI S.P.A., as the Escrow
Agent.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing,
if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income, branch profits
taxes, and franchise taxes, in each case, imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which the Administrative Agent
or such Lender, as the case may be, is organized or in which its principal
office is located, or, in the case of any Lender, in which its applicable
lending office is located, or that are imposed as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from the
Administrative Agent or such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (b) taxes attributable to the Administrative Agent’s or such
Lender’s failure to comply with Sections 3.2(d), 3.2(e) or 11.11(f) hereof, as
applicable, and (c) any withholding tax imposed with respect to the
Administrative Agent or such Lender, as the case may be, pursuant to FATCA.


“Existing Foreign Subsidiary Indebtedness” means that certain Indebtedness as
set forth in further detail on Schedule 5 hereto.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, controller or treasurer. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of the Borrower.


“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a Consolidated basis, the
ratio of (a) the total of (i) Consolidated EBITDA, minus (ii) Consolidated
Unfunded Capital Expenditures, minus (iii) Consolidated Income Tax Expense paid
in cash, minus (iv) Capital Distributions paid in cash; to (b) Consolidated
Fixed Charges.


“Foreign Account Receivable” means an Account that is an account receivable that
arises out of contracts with or orders from an Account Debtor that is not a
resident of the United States or Canada (other than Quebec), or an Account
payable in a currency other than Dollars.


“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.


“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Government Account Receivable” means an Account that is an account receivable
that arises out of contracts with or orders from the United States or any of its
departments, agencies or instrumentalities.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall execute
and deliver a Guaranty of Payment to the Administrative Agent, or become a party
by joinder to the Guaranty of Payment that was executed on the Closing Date,
subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement (for the avoidance of doubt, any such
obligations that constitute Indebtedness pursuant to any other subpart of this
definition shall be excluded from this subpart (e) to avoid duplication), (f)
all synthetic leases, (g) all Capitalized Lease Obligations, (h) all obligations
of such Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements, but excluding trade accounts payable in the ordinary
course of business) having the commercial effect of a borrowing of money entered
into by such Company to finance its operations or capital requirements, and (l)
any guaranty of any obligation described in subparts (a) through (k) above.


“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; (b) has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; or (c) has become the
subject of a Bail-In Action; provided that a Lender shall not be an Insolvent
Lender solely by virtue of the ownership or acquisition or control of an equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any Insolvent Lender shall cease to be an Insolvent Lender when the
Administrative Agent determines, in its reasonable discretion, that such
Insolvent Lender is no longer an Insolvent Lender based upon the characteristics
set forth in this definition.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by the Borrower or such Guarantor of Payment, as the same may from time to time
be amended, restated or otherwise modified.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period. Notwithstanding the foregoing, no Interest
Period shall extend beyond the last day of the Commitment Period.


“Interest Rate Protection” means, with respect to Indebtedness of the Borrower,
that either (a) the Borrower shall have obtained a fixed rate of interest on
such Indebtedness, or (b) the Borrower shall have entered into a Hedge Agreement
or Hedge Agreements; either of which shall be upon such terms and conditions as
shall be satisfactory to the Administrative Agent.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders.


“KeyBank” means KeyBank National Association, and its successors and assigns.


“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Administrative Agent,
delivered by a Credit Party in connection with this Agreement, as such waiver
may from time to time be amended, restated or otherwise modified.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or any other Credit Party, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty‑four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Five Hundred Thousand Dollars ($500,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing statement perfecting a security interest or
providing a notice filing (other than a notice filing with respect to a
bailment, a consignment or an operating lease) of a lien or security interest
under the law of any jurisdiction.


“Loan” means a Revolving Loan, a Swing Loan or the Term Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document and the Administrative Agent Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.


“Lockbox” means the post office box rented by and in the name of one or more
Credit Parties in accordance with Section 7.2(a) hereof.


“Mandatory Prepayment” means that term as defined in Section 2.11(c) hereof.


“Master Agreement” means that Master Agreement entered into by and among the
Credit Parties and the Administrative Agent in connection with the cash
management services undertaken by the Administrative Agent on behalf of the
Credit Parties.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Credit Parties taken as a whole, (b) the rights
and remedies of the Administrative Agent or the Lenders under any Loan Document,
(c) the ability of any Credit Party to perform its material obligations under
any Loan Document to which it is a party, or (d) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of One Million
Five Hundred Thousand Dollars ($1,500,000).


“Material Recovery Determination Notice” means that term as defined in Section
2.11(c)(ii) hereof.


“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Credit Party covered by casualty insurance, and (b) any compulsory transfer or
taking under threat of compulsory transfer of any asset of a Credit Party by any
Governmental Authority; provided that, in the case of either subpart (a) or (b)
hereof, the proceeds received by the Credit Parties from such loss, transfer or
taking exceeds One Hundred Fifty Thousand Dollars ($150,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(e) hereof, (b)
decreases of the Term Loan by virtue of principal payments made, and (c)
assignments of interests pursuant to Section 11.11 hereof; provided that the
Maximum Amount for the Swing Line Lender shall exclude the Swing Line Commitment
(other than its pro rata share), and the Maximum Amount of the Issuing Lender
shall exclude the Letter of Credit Commitment (other than its pro rata share
thereof).


“Maximum Rate” means that term as defined in Section 2.4(e) hereof.


“Maximum Revolving Amount” means Thirty-Five Million Dollars ($35,000,000), as
such amount may be decreased pursuant to Section 2.9(e) hereof.


“Modified Term Loan” means that term as defined in Section 2.3 hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non‑Consenting Lender” means that term as defined in Section 11.3(c) hereof.


“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.


“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit E.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with Letters of Credit; (e)
every other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.


“OFAC” means that term as defined in Section 6.3(d) hereof.


“Operating Account” means a commercial Deposit Account designated “operating
account” and maintained by one or more Credit Parties with the Administrative
Agent, without liability by the Administrative Agent to pay interest thereon,
from which account the Borrower shall have the right to withdraw funds until the
Administrative Agent, on behalf of the Lenders, terminates such right after the
occurrence and during the continuance of an Event of Default.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Original Closing Date” means June 26, 2015.


“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.


“Original Term Loan” means that term as defined in Section 2.3 hereof.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.


“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.


“Participant” means that term as defined in Section 11.12 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of its reasonable (from the perspective of a
secured asset-based lender) business judgment.


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)    the investments by the Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;


(b)    the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto (and any extension, renewal or refinancing thereof but,
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(c)    the loan by the Borrower to SIFCO Irish Holdings, Limited, in an
aggregate amount not to exceed One Million Seven Hundred Thousand Dollars
($1,700,000), so long as (i) Seven Hundred Thousand Dollars ($700,000) of such
loan is used solely to fund that certain severance payment to the relevant
former employees of Cblade SpA Manufacturing & Forging and the Italian
Governmental Authority, and (ii) One Million Dollars ($1,000,000) of such loan
is used solely to pay costs and expenses incurred in connection with repairs to
the foundation of Pensotti Hamer located in Italy; and


(d)    any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.


“Pledged Notes” means the promissory notes payable to a Credit Party (in an
original principal amount in excess of One Hundred Thousand Dollars ($100,000),
as described on Schedule 7.4 hereto, and any additional or future promissory
notes that may hereafter from time to time be payable to the Borrower.
 
“Pledged Securities” means all of the shares of capital stock or other equity
interest of a direct Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall exclude shares of voting capital stock or other voting equity
interests in any Foreign Subsidiary that is a CFC in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such Foreign Subsidiary, whether held directly or
indirectly through a disregarded entity. (Schedule 4 hereto lists, as of the
Closing Date, all of the Pledged Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Obligations.


“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Protective Advance” means a protective advance made by the Administrative Agent
in accordance with Section 2.16 hereof for the following:


(a)    to pay and discharge past due taxes, assessments and governmental
charges, at any time levied on or with respect to any of the Collateral to the
extent that the applicable Credit Party has failed to pay and discharge the same
in accordance with the requirements of this Agreement or any of the other Loan
Documents;


(b)    to pay and discharge any claims of other creditors that are secured by
any Lien on any Collateral, other than a Lien permitted by Section 5.9 hereof;


(c)    to pay for the maintenance, repair, restoration and preservation of any
Collateral to the extent the Credit Party that owns such Collateral fails to
comply with its obligations in regard thereto under this Agreement and the other
Loan Documents, or the Administrative Agent reasonably believes payment of the
same is necessary or appropriate to avoid a material loss or material diminution
in value of such Collateral;


(d)    to obtain and pay the premiums on insurance for any Collateral to the
extent the Credit Parties fail to maintain such insurance in accordance with the
requirements of this Agreement and the other Loan Documents; or


(e)    to otherwise maintain, protect or preserve the Collateral or the rights
of the Lenders under the Loan Documents and is made to enhance the likelihood
of, or to maximize the amount of, repayment of the Secured Obligations.


“Register” means that term as described in Section 11.11(i) hereof.


“Regularly Scheduled Payment Date” means the first day of each calendar month.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable and
documented attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent and the Lenders to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Obligations; or (iii)
maintain, insure, audit, collect, preserve, repossess or dispose of any of the
collateral securing the Obligations or any part thereof, including, without
limitation, costs and expenses for appraisals, assessments and audits of any
Credit Party or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.


“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to the Administrative
Agent or the Lenders pursuant to or otherwise in connection with this Agreement.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of at least fifty-one percent (51%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period, the Maximum Revolving Amount, or (ii)
after the Commitment Period, the Revolving Credit Exposure; and
 
(b)    the principal outstanding on the Term Loan;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders, and (B) if there shall be two or
more Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required
Lenders shall constitute at least two Lenders.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.


“Reserve” or “Reserves” means any amount that the Administrative Agent reserves,
without duplication, pursuant to Section 2.13 hereof, against the Borrowing Base


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Restricted Payment” means, with respect to any Credit Party, (a) any Capital
Distribution, (b) any amount paid by such Credit Party in repayment, redemption,
retirement or repurchase, directly or indirectly, of any subordinated
Indebtedness, or (c) any amount paid by such Credit Party in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Credit Party) of a Credit Party or an Affiliate; provided that
Restricted Payments shall not include compensation paid to employees (including
pursuant to any benefit or incentive plan) or commissions paid to sales
representatives which are also equity holders or payments to directors which are
also equity holders for their service on the board of directors, in each case in
the ordinary course of business and in a manner consistent with past business
practice.


“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the lesser of (i)
the Borrowing Base, or (ii) the Maximum Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 11.11 hereof.


“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the Office of Foreign
Assets Control or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and (c)
the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Company, the Administrative Agent and a Securities
Intermediary, dated on or after the Closing Date, to be in form and substance
reasonably satisfactory to the Administrative Agent, as the same may from time
to time be amended, restated or otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Account” means a commercial Deposit Account maintained with the
Administrative Agent, without liability by the Administrative Agent to pay
interest thereon, as described in Section 7.2(e) hereof.


“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.


“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.


“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Consignee’s Waiver, each Landlord’s Waiver, each
Bailee’s Waiver, each Control Agreement, each U.C.C. Financing Statement or
similar filing as to a jurisdiction located outside of the United States filed
in connection herewith or perfecting any interest created in any of the
foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.


“Settlement Date” means that term as defined in Section 2.2(c)(ii) hereof.


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.


“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.


“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.


“StuckyNet System” means the StuckyNet-Link internet-based communication system
utilized by the Administrative Agent.


“Subsidiary” means, with respect to any Person, (a) a corporation more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or by such Person and one or more subsidiaries of such Person, (b) a
partnership, limited liability company or unlimited liability company of which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has an ownership
interest greater than fifty percent (50%) of all of the ownership interests in
such partnership, limited liability company or unlimited liability company, or
(c) any other Person (other than a corporation, partnership, limited liability
company or unlimited liability company) in which such Person, one or more other
subsidiaries of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person. Unless the context otherwise requires,
Subsidiary herein shall be a reference to a Subsidiary of the Borrower.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Four Million Dollars ($4,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earliest
of (a) demand by the Swing Line Lender, (b) thirty (30) days after the date such
Swing Loan is made, or (c) the last day of the Commitment Period.


“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Term Lender” means a Lender with a percentage of the Term Loan Commitment as
set forth on Schedule 1 hereto, or that acquires a percentage of the Term Loan
Commitment pursuant to Section 11.11 hereof.


“Term Loan” means (a) prior to the Closing Date, the Original Term Loan, and (b)
on and after the Closing Date, the Modified Term Loan.


“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan in the original principal amount of Four Million Eight
Hundred Seventy-One Thousand Dollars ($4,871,000), with each Term Lender’s
obligation to participate therein being in the amount set forth opposite such
Term Lender’s name under the column headed “Term Loan Commitment Amount” as set
forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 11.11 hereof.


“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan.


“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.


“Total Commitment Amount” means Thirty-Nine Million Eight Hundred Seventy-One
Thousand Dollars ($39,871,000), as such amount may be decreased pursuant to
Section 2.9(e) hereof.


“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.



Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.



Section 1.4. Confirmation of Recitals. The Borrower, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement and agree that this Agreement amends and restates in its entirety the
Original Credit Agreement as set forth in the recitals of this Agreement.





ARTICLE II. AMOUNT AND TERMS OF CREDIT



Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the aggregate principal amount
of all Loans and Letters of Credit outstanding under this Agreement be in excess
of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.



Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of the
Borrower or any other Credit Party, as the Borrower may from time to time
request. The Borrower shall not request any Letter of Credit (and the Issuing
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment. The issuance of each Letter of Credit shall confer
upon each Revolving Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Revolving Lender’s Applicable Commitment Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit. Each such request
shall be in a form acceptable to the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the Borrower, and any
other Credit Party for whose account the Letter of Credit is to be issued, shall
execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the Administrative Agent. The Administrative Agent shall give the Issuing Lender
and each Revolving Lender notice of each such request for a Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of the Borrower or any other
Credit Party, the Borrower agrees to (A) pay to the Administrative Agent, for
the pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on the first day of January, April, July and October of each calendar
year, in an amount equal to the aggregate sum of the Letter of Credit Fee for
such Letter of Credit for each day of such quarter; (B) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, an additional
Letter of Credit fee, which shall be paid on the date that such Letter of Credit
is issued, amended or renewed, at the rate of fifteen (15.0) basis points of the
face amount of such Letter of Credit; and (C) pay to the Administrative Agent,
for the sole benefit of the Issuing Lender, such other issuance, amendment,
renewal, negotiation, draw, acceptance, telex, courier, postage and similar
transactional fees as are customarily charged by the Issuing Lender in respect
of the issuance and administration of similar letters of credit under its fee
schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of the Borrower or any other Credit Party, the
Borrower agrees to (A) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on the first
day of January, April, July and October of each calendar year, in an amount
equal to the aggregate sum of the Letter of Credit Fee for such Letter of Credit
for each day of such quarter; (B) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued, amended or
renewed at the rate of fifteen (15.0) basis points of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Issuing Lender, such other issuance, amendment, renewal, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall promptly reimburse the Issuing Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrower within one Business Day of the drawing of such Letter
of Credit, at the sole option of the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent),
the Borrower shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.6 hereof (other than the requirement set
forth in Section 2.6(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Issuing Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
the Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection (v), the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Revolving Lender fund a participation in the amount due with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or email (in each case
confirmed by telephone, or telephone confirmed in writing)). Upon such notice,
but without further action, the Issuing Lender hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from the
Issuing Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Revolving Lender’s
Applicable Commitment Percentage of the principal amount due with respect to
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Issuing Lender, such Revolving Lender’s ratable share of the amount due
with respect to such Letter of Credit (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by the
Borrower pursuant to this subpart (vi) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this subpart (vi) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.6 hereof with respect to Revolving Loans. Each Revolving Lender is
hereby authorized to record on its records such Revolving Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.


(vii)    Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. No Letter of Credit shall be requested or issued hereunder if
any Revolving Lender is at such time an Affected Lender hereunder, unless the
Administrative Agent (and the Issuing Lender) has entered into satisfactory (to
the Administrative Agent) arrangements with the Borrower or such Affected Lender
to eliminate or mitigate the reimbursement risk with respect to such Affected
Lender (including, without limitation, the posting of cash collateral).


(viii)    Letters of Credit Issued and Outstanding When One or More Revolving
Lenders are Affected Lenders. With respect to any Letters of Credit that have
been issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the Issuing Lender) shall have the right
to require that the Borrower or such Affected Lender cash collateralize, in form
and substance reasonably satisfactory to the Administrative Agent (and the
Issuing Lender) (but in no event in an amount greater than one hundred five
percent (105%) of the reimbursement risk with respect to such Affected Lender),
such Letters of Credit so as to eliminate or mitigate the reimbursement risk
with respect to such Affected Lender.


(c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrower in such amount or amounts as the Borrower, through an
Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.


(ii)    Refunding of Swing Loans. As often as the Administrative Agent, in its
sole discretion, deems appropriate, but in no event later than 11:00 A.M.
(Eastern time) on each Wednesday (or the next Business Day if such Wednesday is
not a Business Day) (each a “Settlement Date”), the Swing Line Lender shall
require (and the Revolving Lenders and the Borrower agree that the Swing Line
Lender shall have the right to so require) that the then outstanding Swing Loans
be refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to the Borrower hereunder. Upon
receipt of such notice by the Borrower and the Revolving Lenders, the Borrower
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof. Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that such Lender’s obligation to make a Revolving Loan pursuant to
subsection (a) of this Section 2.2 when required by this subpart (ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this subpart (ii) to repay in full such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Revolving Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or email (in each case confirmed by telephone, or telephone confirmed
in writing)). Upon such notice, but without further action, the Swing Line
Lender hereby agrees to grant to each Revolving Lender, and each Revolving
Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in the right to share in the payment of such Swing Loan
in an amount equal to such Revolving Lender’s Applicable Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s
Applicable Commitment Percentage). Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6
hereof with respect to Revolving Loans to be made by such Revolving Lender.


(iv)    Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. No Swing Loan shall be requested or issued hereunder if any Revolving
Lender is at such time an Affected Lender hereunder, unless the Administrative
Agent has entered into satisfactory (to the Administrative Agent and the Swing
Line Lender) arrangements with the Borrower or such Affected Lender to eliminate
or mitigate the reimbursement risk with respect to such Affected Lender
(including, without limitation, the posting of cash collateral).


(v)    Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, the Administrative Agent shall have the
right to require that the Borrower or such Affected Lender cash collateralize,
in form and substance reasonably satisfactory to the Administrative Agent (but
in no event in an amount greater than one hundred five percent (105%) of the
reimbursement risk with respect to such Affected Lender), such Swing Loans so as
to eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.



Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make (a) a Term Loan to the Borrower on the
Original Closing Date, in the original principal amount of Twenty Million
Dollars ($20,000,000) (the “Original Term Loan”), and (b) a term loan to the
Borrower on the Closing Date, in the amount of the Term Loan Commitment (the
“Modified Term Loan”). The Original Term Loan shall be paid off in full with the
proceeds of the Loans on the Closing Date. The principal outstanding on the
Modified Term Loan shall be payable in monthly installments of Eighty-One
Thousand One Hundred Eighty-Three and 33/100 Dollars ($81,183.33) each,
commencing on December 1, 2016, and continuing on each Regularly Scheduled
Payment Date thereafter, with the balance thereof payable in full on June 25,
2020. The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans. Once the Term Loan is made, any
portion of the Term Loan repaid may not be re‑borrowed. The Term Loan Commitment
shall terminate on the date that the Term Loan has been made.



Section 2.4. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing December 1, 2016, and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof.


(ii)    Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for Revolving
Loans. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three months, the interest must also be paid every
three months, commencing three months from the beginning of such Interest
Period).


(b)    Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.


(c)    Term Loan.


(i)    Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing December 1, 2016, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at the Derived Base Rate for the
Term Loan from time to time in effect.


(ii)    Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrower shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate to
be fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate for the Term Loan. Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).


(d)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, then, upon the election of the
Administrative Agent or the Required Lenders, (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by three percent (3%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 8.1 or 8.12 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender.


(e)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.



Section 2.5. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable Commitment Percentage of the Maximum
Revolving Amount, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Revolving Lender; provided that the failure of a
Revolving Lender to request a Revolving Credit Note shall in no way detract from
the Borrower’s obligations to such Revolving Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.


(c)    Term Loan. Upon the request of a Term Lender, to evidence the obligation
of the Borrower to repay the portion of the Term Loan made by such Term Lender
and to pay interest thereon, the Borrower shall execute a Term Note, payable to
the order of such Term Lender in the principal amount of its Applicable
Commitment Percentage of the Term Loan Commitment; provided that the failure of
such Term Lender to request a Term Note shall in no way detract from the
Borrower’s obligations to such Term Lender hereunder.



Section 2.6. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
11:00 A.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of, continuation of, or conversion of a
Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time) on the proposed
date of borrowing of a Swing Loan (or such later time as agreed to from time to
time by the Swing Line Lender); provided that, if a request for a Revolving Loan
that is a Base Rate Loan shall not be on a Settlement Date, such request shall
be deemed to be a request for a Swing Loan (unless the Administrative Agent
shall elect to have the Revolving Lenders fund such request with a Revolving
Loan that meets the requirements of this Section 2.6) so long as the Swing Line
Exposure does not exceed the Swing Line Commitment. An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)    Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Revolving Lender
shall provide to the Administrative Agent, not later than 3:00 P.M. (Eastern
time), the amount in Dollars, in federal or other immediately available funds,
required of it. If the Administrative Agent shall elect to advance the proceeds
of such Loan prior to receiving funds from such Revolving Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower in the amount of funds not received or
otherwise receive such amount from the Borrower, promptly after demand, in the
event that such Revolving Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Revolving Lender at the
Federal Funds Effective Rate in the event that such Revolving Lender shall fail
to provide its portion of the Loan on the date requested and the Administrative
Agent shall elect to provide such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.


(d)    Minimum Amount for Loans. Each request for:


(i)    a Eurodollar Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of Fifty Thousand Dollars
($50,000); and


(ii)    a Swing Loan shall be in an amount of not less than Fifty Thousand
Dollars ($50,000), or such lower amount as may be agreed to by the Swing Line
Lender.


(e)    Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.


(f)    Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if the Borrower requests a Revolving Loan
pursuant to Section 2.6(a) hereof (and all conditions precedent set forth in
Section 4.1 hereof are met) at a time when one or more Revolving Lenders are
Defaulting Lenders, the Administrative Agent shall have the option, in its sole
discretion, to require the non-Defaulting Lenders to honor such request by
making a non pro-rata Revolving Loan to the Borrower in an amount equal to (i)
the amount requested by the Borrower, minus (ii) the portions of such Revolving
Loan that should have been made by such Defaulting Lenders. For purposes of such
Revolving Loans, the Revolving Lenders that are making such Revolving Loan shall
do so in an amount equal to their Applicable Commitment Percentages of the
amount requested by the Borrower. For the avoidance of doubt, in no event shall
the aggregate outstanding principal amount of Loans made by a Lender (other than
Swing Loans made by the Swing Line Lender), when combined with such Lender’s pro
rata share, if any, of the Letter of Credit Exposure and the Swing Line
Exposure, be in excess of the Maximum Amount for such Lender.



Section 2.7. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)    Payments to Lenders. On each Settlement Date (and more frequently if
deemed appropriate by the Administrative Agent), the Administrative Agent shall
distribute to each Lender its ratable share, if any, of the amount of principal
payments received by the Administrative Agent for the account of such Lender.
With respect to interest, commitment fees and other payments received by the
Administrative Agent from the Borrower, the Administrative Agent shall promptly
distribute to each Lender its ratable share, if any, of the amount of interest,
commitment fee or other payment received by the Administrative Agent for the
account of such Lender. Payments received by the Administrative Agent shall be
delivered to the Lenders in immediately available funds. Each Lender shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans, Eurodollar Loans, Swing Loans and Letters of Credit, all prepayments
and the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


(e)    Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii) and 2.6(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.


(f)    Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to the Borrower that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans that were not advanced pro rata.



Section 2.8. Prepayment.


(a)    Right to Prepay.


(i)    The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding representing the obligations
under any Specific Commitment with the proceeds of such prepayment to be
distributed on a pro rata basis to the holders of the Specific Commitment being
prepaid. Such payment shall include interest accrued on the amount so prepaid to
the date of such prepayment and any amount payable under Article III hereof with
respect to the amount being prepaid. Prepayments of Base Rate Loans shall be
without any premium or penalty. Each prepayment of the Term Loan shall be
applied to the principal installments thereof in the inverse order of their
respective maturities.


(ii)    The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.


(iii)    Notwithstanding anything in this Section 2.8 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans made to the Borrower that were not advanced pro rata by all of
the Revolving Lenders, any prepayment of a Revolving Loan shall first be applied
to Revolving Loans made by the Revolving Lenders during any period in which a
Defaulting Lender or Insolvent Lender shall exist.


(b)    Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made. Revolving Loans and Swing Loans may be prepaid without
advance notice if prepaid through a “sweep” cash management arrangement with the
Administrative Agent.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of Five Hundred
Thousand Dollars ($500,000), or the principal amount of such Loan, or, with
respect to a Swing Loan, the principal balance of such Swing Loan, except in the
case of a mandatory payment pursuant to Section 2.11(c) or Article III hereof.



Section 2.9. Commitment and Other Fees .


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Revolving Lenders, as a consideration for the
Revolving Credit Commitment, a commitment fee, for each day from the Closing
Date through the last day of the Commitment Period, in an amount equal to (i)
(A) the Maximum Revolving Amount at the end of such day, minus (B) the Revolving
Credit Exposure (exclusive of the Swing Line Exposure) at the end of such day,
multiplied by (ii) three-eighths percent (3/8%). The commitment fee shall be
payable monthly in arrears, commencing on December 1, 2016 and continuing on
each Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.


(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(c)    Collateral Audit and Appraisal Fees. The Borrower shall promptly
reimburse the Administrative Agent, for its sole benefit, for all reasonable and
documented costs and expenses relating to (i) collateral field audits, (ii)
Inventory appraisals, and (iii) any other collateral assessment expenses that
may be conducted from time to time by or on behalf of the Administrative Agent,
the scope and frequency of which shall be in the reasonable discretion of the
Administrative Agent; provided that, so long as an Event of Default does not
exist, the Borrower need not reimburse the Administrative Agent for more than
(A) two collateral field audits during a calendar year, and (B) one Inventory
appraisal during a calendar year.


(d)    Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of the
Borrower or any other Credit Party, amounts owing to the Administrative Agent
and the Lenders by the Borrower under this Agreement and the other Loan
Documents for payment of fees, expenses and other amounts incurred or owing in
connection therewith.


(e)    Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Maximum Revolving Amount to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
five Business Days’ written notice of such reduction, provided that any such
partial reduction shall be in an aggregate amount, for all of the Lenders, of
not less than One Million Dollars ($1,000,000), increased in increments of Five
Hundred Thousand Dollars ($500,000). The Administrative Agent shall promptly
notify each Revolving Lender of the date of each such reduction and such
Revolving Lender’s proportionate share thereof. After each such partial
reduction, the commitment fees payable hereunder shall be calculated upon the
Maximum Revolving Amount as so reduced. If the Borrower reduces in whole the
Revolving Credit Commitment, on the effective date of such reduction (the
Borrower having prepaid in full the unpaid principal balance, if any, of the
Revolving Loans, together with all interest (if any), and commitment and other
fees accrued and unpaid with respect thereto, and provided that no Letter of
Credit Exposure or Swing Line Exposure shall exist), all of the Revolving Credit
Notes shall be delivered to the Administrative Agent marked “Canceled” and the
Administrative Agent shall redeliver such Revolving Credit Notes to the
Borrower. Any partial reduction in the Maximum Revolving Amount shall be
effective during the remainder of the Commitment Period. Upon each decrease of
the Maximum Revolving Amount, the Total Commitment Amount shall be decreased by
the same amount.



Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses, and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed. With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty‑five (365) days or
three hundred sixty‑six (366) days, as the case may be, and calculated for the
actual number of days elapsed.



Section 2.11. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Mandatory Prepayments. The Borrower shall make Mandatory Prepayments
(each a “Mandatory Prepayment”) in accordance with the following provisions:


(i)    Sale of Assets. Upon the sale or other disposition of any assets by a
Credit Party (permitted pursuant to Section 5.12 hereof) to any Person other
than to another Credit Party or in the ordinary course of business, and, to the
extent the proceeds of such sale or other disposition are in excess of One
Hundred Fifty Thousand Dollars ($150,000) during any fiscal year of the Borrower
and are not to be reinvested in fixed assets or other similar assets within one
hundred eighty (180) days of such sale or other disposition, the Borrower shall
make a Mandatory Prepayment, on the date of such sale or other disposition, in
an amount equal to one hundred percent (100%) of the proceeds of such
disposition net of amounts required to pay taxes and reasonable costs applicable
to such sale or disposition.


(ii)    Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, the Borrower shall furnish to the Administrative Agent
written notice thereof. Within thirty (30) days after such Material Recovery
Event, the Borrower shall notify the Administrative Agent of the Borrower’s
determination as to whether or not to replace, rebuild or restore the affected
property (a “Material Recovery Determination Notice”). If the Borrower decides
not to replace, rebuild or restore such property, or if the Borrower has not
delivered the Material Recovery Determination Notice within thirty (30) days
after such Material Recovery Event, then the net proceeds of insurance paid in
connection with such Material Recovery Event, when received, shall be paid as a
Mandatory Prepayment. If the Borrower decides to replace, rebuild or restore
such property, then any such replacement, rebuilding or restoration must be (A)
commenced within six months of the date of the Material Recovery Event, and (B)
substantially completed within twelve (12) months of such commencement date or
such longer period of time necessary to complete the work with reasonable
diligence and approved in writing by the Administrative Agent, in its reasonable
discretion, with such casualty insurance proceeds and other funds available to
the appropriate Companies for replacement, rebuilding or restoration of such
property. Any amounts of such net insurance proceeds in connection with such
Material Recovery Event not applied to the costs of replacement or restoration
shall be applied as a Mandatory Prepayment.


(iii)    Additional Indebtedness. If, at any time, any of the Credit Parties
shall incur Indebtedness other than Indebtedness permitted pursuant to Section
5.8 hereof (which other Indebtedness not permitted by Section 5.8 hereof shall
not be incurred without the prior written consent of the Administrative Agent
and the Required Lenders), the Borrower shall make a Mandatory Prepayment, on
the date that such Indebtedness is incurred, in an amount equal to one hundred
percent (100%) of the net cash proceeds of such Indebtedness, net of costs and
expenses related thereto.


(iv)    Additional Equity. Within thirty (30) days after any equity offering
(other than the offering or exercise of stock options or other equity awards
pursuant to management incentive plans or any such offering the proceeds of
which are used to purchase fixed assets that are used or useful in the business
of any Company) by the Borrower, the Borrower shall make a Mandatory Prepayment
in an amount equal to one hundred percent (100%) of the net cash proceeds of
such equity offering.


(d)    Application of Mandatory Prepayments.


(i)    Involving a Company Prior to an Event of Default. So long as no Event of
Default shall then exist, each Mandatory Prepayment required to be made pursuant
to subsection (c) above shall be applied (A) first, to the Term Loan until paid
in full, and (B) second, to any outstanding Revolving Loans.


(ii)    Involving a Company After an Event of Default. If a Mandatory Prepayment
is required to be made pursuant to subsection (c) above at the time that an
Event of Default shall then exist, then such Mandatory Prepayment shall be paid
by the Borrower to the Administrative Agent to be applied to the following, on a
pro rata basis among: (A) the Revolving Credit Exposure (with payments to be
made in the following order: Revolving Loans, Swing Loans, and to be held by the
Administrative Agent in a special account as security for any Letter of Credit
Exposure pursuant to subpart (iii) below), and (B) the unpaid principal balance
of the Term Loan.


(iii)    Involving Letters of Credit. Any amounts to be distributed for
application to a Revolving Lender’s liabilities with respect to any Letter of
Credit Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until the earlier of (A) a
drawing on any Letter of Credit, at which time such amounts, together with
interest accrued thereon, shall be released by the Administrative Agent and
applied to such liabilities, or (B) the date that such Event of Default has been
cured or waived in writing by the Administrative Agent, at which time such
amounts, together with interest accrued thereon, shall be released by the
Administrative Agent and applied by the Administrative Agent in accordance with
the provisions of subpart (i) above. If any such Letter of Credit shall expire
without having been drawn upon in full, the amounts held in the Special Trust
Account with respect to the undrawn portion of such Letter of Credit, together
with interest accrued thereon, shall be applied by the Administrative Agent in
accordance with the provisions of subparts (i) and (ii) above.


(e)    Mandatory Payments Generally. Unless otherwise designated by the
Borrower, each Mandatory Prepayment made with respect to a Specific Commitment
pursuant to subsection (a) or (c) hereof shall be applied in the following
order: (i) first, to the outstanding Base Rate Loans, and (ii) second, to the
outstanding Eurodollar Loans, provided that, in each case, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof. Each Mandatory Prepayment made with respect to the Term Loan
shall be applied to the payments of principal in the inverse order of their
respective maturities.



Section 2.12. Swap Obligations Make-Well Provision. The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.12 shall remain in full force and effect until all
Obligations are paid in full. The Borrower intends that this Section 2.12
constitute, and this Section 2.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.



Section 2.13. Establishment of Reserves. The Administrative Agent, on behalf of
the Lenders, shall have the right, from time to time, in its Permitted
Discretion, to establish Reserves in such amounts and with respect to such
matters as the Administrative Agent deems necessary or appropriate, and to
increase or decrease such Reserves. In exercising such Permitted Discretion, the
Administrative Agent may take into account factors that (a) will or could
reasonably be expected to adversely affect the value of any collateral securing
the Obligations, the enforceability or priority of the Liens of the
Administrative Agent or the amount that the Administrative Agent, for the
benefit of the Lenders, would be likely to receive in the liquidation of such
collateral, or (b) may demonstrate that any collateral report or financial
information concerning the Credit Parties is incomplete, inaccurate or
misleading in any material respect. In exercising such Permitted Discretion,
Reserves may be established against anticipated obligations, contingencies or
conditions affecting the Credit Parties, including, without limitation, (i) tax
liabilities and other obligations owing to Governmental Authorities, (ii)
asserted litigation liabilities, (iii) anticipated remediation for compliance
with Environmental Laws, (iv) obligations owing to any lessor of real property,
any warehouseman, any processor or any mortgagor on third party mortgaged sites
(v) obligations or liabilities of the Companies under Hedge Agreements, and (vi)
Bank Product Obligations. Reserves may also be established with respect to the
dilution of accounts receivable, as a result of inventory appraisals and other
results of field examinations. Prior to an Event of Default, the Administrative
Agent shall use commercially reasonable efforts to notify the Borrower at least
three Business Days prior to the effectiveness of any actions taken under this
Section 2.13, but shall not be liable for any failure to so notify the Borrower.



Section 2.14. Addition of Borrowing Base Company. At the request of the Borrower
and at the sole discretion of the Administrative Agent, a Domestic Subsidiary
may become a Borrowing Base Company hereunder, provided that, in addition to the
Administrative Agent’s consent, (a) such Domestic Subsidiary shall have complied
with all requirements of Section 5.20 hereof, (b) the assets of such Domestic
Subsidiary shall have been appraised and otherwise evaluated for borrowing base
eligibility purposes in a manner and by appraisers satisfactory to the
Administrative Agent, and (c) such Domestic Subsidiary shall have provided to
the Administrative Agent such corporate governance and authorization documents
and an opinion of counsel and any other documents and items as may be deemed
necessary or advisable by the Administrative Agent, all of the foregoing to be
in form and substance satisfactory to the Administrative Agent.



Section 2.15. Record of Advances; Application of Collections.


(a)    Maintenance of Record of Advances. The Administrative Agent, on behalf of
the Lenders, shall maintain records in respect of the Credit Parties that shall
reflect (i) the aggregate outstanding principal amount of Revolving Loans and
accrued interest, (ii) the unreimbursed Letter of Credit drawings, (iii) the
aggregate outstanding principal amount of Swing Loans and accrued interest, and
(iv) all other Obligations that shall have become payable hereunder (the
“Advance Record”). Each entry by the Administrative Agent in the Advance Record
shall be, to the extent permitted by applicable law and absent manifest error,
prima facie evidence of the data entered. Such entries by the Administrative
Agent shall not be a condition to the Borrower’s obligation to repay the
Obligations.


(b)    Charges, Credits and Reports. The Borrower hereby authorizes the
Administrative Agent, on behalf of the Lenders, to charge the Advance Record
with all Revolving Loans, Swing Loans and all other Obligations under this
Agreement or any other Loan Document. The Advance Record will be credited in
accordance with the provisions of this Agreement with all payments received by
the Administrative Agent directly from the Borrower or any other Credit Party or
otherwise for the account of the Borrower or any other Credit Party pursuant to
this Agreement. The Administrative Agent shall send the Borrower monthly
statements in accordance with the Administrative Agent’s standard procedures.
Any and all such periodic or other statements or reconciliations of the Advance
Record shall be final, binding and conclusive upon the Borrower and the other
Credit Parties in all respects, absent manifest error, unless the Administrative
Agent receives specific written objection thereto from the Borrower within
thirty (30) Business Days after such statements or reconciliation shall have
been sent to the Borrower.


(c)    Application of Specific Payments. Except for the crediting to the Advance
Record of Collections deposited to the Cash Collateral Account as provided
below, the Borrower shall make all other payments to be made by the Borrower
under this Agreement with respect to the Obligations not later than 2:00 P.M.
(Eastern time) on the day when due, without setoff, counterclaim, defense or
deduction of any kind. Payments received after 2:00 P.M. (Eastern time) shall be
deemed to have been received on the next Business Day. Prior to the occurrence
and continuance of an Event of Default, the Borrower may specify to the
Administrative Agent the Obligations to which such payment is to be applied. If
the Borrower does not specify an application for such payment or if an Event of
Default has occurred and is continuing, the Administrative Agent shall apply
such payment in its discretion.


(d)    Crediting of Collections. For the purpose of calculating interest on the
Obligations and determining the aggregate amount of Loans outstanding, the
amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections deposited into the Cash
Collateral Account shall be credited to the account of the Borrower or the other
Credit Parties, as appropriate (as reflected in the Advance Record) on the next
Business Day after the Business Day on which the Administrative Agent has
received notice of the deposit of the proceeds of such Collections into the Cash
Collateral Account (including automated clearinghouse and federal wire
transfers); provided that, immediately available funds shall be applied on the
same Business Day. Such Collections shall be credited as follows: (i) first, to
any costs and expenses due under this Agreement, (ii) second, to any fees due
and payable under this Agreement, (iii) third, to Swing Loans, (iv) fourth, to
Base Rate Loans, and (v) fifth, to Eurodollar Loans. If such Collections made on
a date other than a Settlement Date are in excess of the aggregate amount of
Swing Loans outstanding, then such Collections may, in the discretion of the
Administrative Agent depending on the amount of such payment, be credited
towards the Swing Line Lender’s pro rata share of Revolving Loans outstanding
until such payments can be reallocated among the Revolving Lenders on the next
Settlement Date. From time to time, upon advance written notice to the Borrower,
the Administrative Agent may adopt such additional or modified regulations and
procedures as the Administrative Agent may deem reasonable and appropriate with
respect to the operation of the Cash Collateral Account and not substantially
inconsistent with the terms of this Agreement.


(e)    Application of Deposits in Cash Collateral Account. Deposits of
Collections to the Cash Collateral Account shall be credited to the Advance
Record of the Borrower on a daily basis in accordance with subsection (d) above,
and thereby reduce the Swing Line Exposure or the Revolving Credit Exposure
(other than in respect of the undrawn amount of any Letter of Credit
outstanding) as the Administrative Agent may choose, in its sole discretion;
provided that, prior to the occurrence and continuance of an Event of Default,
the Administrative Agent will use reasonable efforts to avoid applications of
payments that would cause prepayment of a Eurodollar Loan prior to the
expiration of the applicable Interest Period. Upon payment in full of the
Secured Obligations and the termination of the Commitment, deposits of
Collections to the Cash Collateral Account (excluding contingent obligations
which expressly survive this Agreement) shall be credited by the Administrative
Agent as directed by the Borrower.



Section 2.16. Protective Advances. The Administrative Agent may, in its
reasonable discretion, make Protective Advances without the consent of the
Lenders, so long as after giving effect to such Protective Advances, the
aggregate amount of outstanding Protective Advances shall not exceed ten percent
(10%) of the Total Commitment Amount. A Protective Advance is for the account of
the Borrower and shall constitute Obligations. Any such Protective Advances
incurred after the occurrence and during the continuance of an Event of Default
shall be deemed to have been made in connection with the exercise of remedies by
the Administrative Agent and shall have the priority set forth in Section 9.8
hereof as expenses of the Administrative Agent incurred in connection with the
exercise of remedies under this Agreement or the other Loan Documents. To the
extent the Administrative Agent makes Protective Advances, the Borrower hereby
agrees to promptly reimburse the Administrative Agent, on demand, for all such
Protective Advances. The advance of any such Protective Advances on any one
occasion shall not obligate the Administrative Agent to advance any Protective
Advances on any other occasion and nothing in this Section 2.16 shall be
construed as excusing any Company from the performance of any covenant or other
agreement of such Company with respect to any of the foregoing matters as set
forth in this Agreement or in any of the other Loan Documents. The Revolving
Lenders shall reimburse the Administrative Agent for any Protective Advances to
the extent that the Administrative Agent does not receive reimbursement pursuant
to any other provision of this Agreement, and, at the sole option of the
Administrative Agent, the Administrative Agent may reimburse itself for
Protective Advances through the making of a Swing Loan or by requesting that the
Revolving Lenders fund a Revolving Loan, subject to no conditions precedent
whatsoever (but, for clarification, subject to the first sentence hereof) other
than notice to the Revolving Lenders in accordance with Section 2.6(a) hereof.





ARTICLE III. ADDITIONAL PROVISIONS RELATING TO


EURODOLLAR LOANS; INCREASED CAPITAL; TAXES



Section 3.1. Requirements of Law.


(a)    If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:


(A)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Excluded Taxes and Taxes that are governed by Section 3.2 hereof);


(B)    shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or


(C)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount), the Borrower shall promptly pay or cause to
be paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


(e)    Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one year after
the occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.



Section 3.2. Taxes.


(a)    All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes or Other Taxes, except as required by applicable law. If any Taxes
or Other Taxes are required to be deducted or withheld from any amounts payable
to the Administrative Agent or any Lender hereunder, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.


(b)    Whenever any Taxes or Other Taxes are required to be withheld and paid by
a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, an original or a certified
copy of the receipt received by such Credit Party showing payment thereof or
other evidence of payment reasonably acceptable to the Administrative Agent or
such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.


(c)    If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.


(d)    Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non-U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent two copies of either U.S. Internal Revenue Service
Form W‑8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document. In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that such Lender is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this subsection (d), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this subsection (d) that such Non-U.S. Lender is not legally
able to deliver.


(e)    Any Lender that is not a Non-U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.


(f)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that (i) such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender, and (ii) to the extent that such Lender fails to comply with the
requirements of this subsection (f), such Lender shall not be entitled to
additional compensation otherwise payable under this Section 3.2 if such
additional compensation would not have been required had such Lender so
complied.


(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.


(h)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(i)    The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.



Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender shall be conclusive absent manifest
error. The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.



Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.4 shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.



Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.



Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.11 hereof
(provided that the Borrower (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), and
(h) until such time as such replacement shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Section 3.1 or 3.2(a)
hereof, as the case may be; provided that a Lender shall not be required to make
any such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply.



Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.





ARTICLE IV. CONDITIONS PRECEDENT



Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(b)    the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.



Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:


(a)    Notes as Requested. The Borrower shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, (ii) each Term Lender requesting a Term Note such Term
Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.


(b)    Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) the Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) the Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.


(c)    Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).


(d)    Intellectual Property Security Agreements. The Borrower and each
Guarantor of Payment that owns federally registered intellectual property shall
have executed and delivered to the Administrative Agent, for the benefit of the
Lenders, an Intellectual Property Security Agreement, in form and substance
satisfactory to the Administrative Agent.


(e)    Landlords’ Waivers. The Borrower shall have delivered a Landlord’s Waiver
and a mortgagee’s waiver, if applicable, each in form and substance satisfactory
to the Administrative Agent, for each location of the Borrowing Base Companies
where any of the collateral securing any part of the Obligations is located,
unless such location is owned by the Company that owns the collateral located
there.


(f)    Lien Searches. With respect to the property owned or leased by each
Credit Party, and any other property securing the Obligations, the Borrower
shall have caused to be delivered to the Administrative Agent (i) the results of
Uniform Commercial Code lien searches, satisfactory to the Administrative Agent,
(ii) the results of federal and state tax lien and judicial lien searches,
satisfactory to the Administrative Agent, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to Section
5.9 hereof.


(g)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.


(h)    Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state where such Credit Party is incorporated or formed.


(i)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent an opinion of counsel for the Borrower and each other Credit Party, in
form and substance reasonably satisfactory to the Administrative Agent.


(j)    Insurance Certificates. The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements satisfactory to the Administrative Agent, providing for
adequate real property, personal property and liability insurance for each
Credit Party (and evidence of credit insurance of Foreign Accounts Receivable),
with the Administrative Agent, on behalf of the Lenders, listed as lender’s loss
payee and additional insured, as appropriate.


(k)    Cash Management Systems. The Borrower shall have established (i) the cash
management system, specified in Section 7.2 hereof, and executed the Master
Agreement, in form and substance satisfactory to the Administrative Agent, and
(ii) a Cash Collateral Account, Operating Account, Controlled Disbursement
Account and Lockbox arrangement, in each case satisfactory to the Administrative
Agent.


(l)    Customer List. The Borrower shall have delivered to the Administrative
Agent a complete list of all Account Debtors of each Borrowing Base Company,
including but not limited to the name, address and contact information of each
such Account Debtor, in form and detail satisfactory to the Administrative
Agent.


(m)    Financial Reports. The Borrower shall have delivered to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, (i) a copy of the Form 10-Q quarterly report of the
Companies for the fiscal quarter ended June 30, 2016, (ii) copies of the Form
10-K annual reports of the Companies for the fiscal years ended September 30,
2015, September 30, 2014 and September 30, 2013; in each case, prepared on a
consolidated basis, in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) all management letters and reports prepared by
independent public accountants for the fiscal years ended September 30, 2015,
September 30, 2014 and September 30, 2013.


(n)    Pro-Forma Projections. The Borrower shall have delivered to the
Administrative Agent annual pro-forma projections of financial statements (which
report shall include balance sheets and statements of income (loss) and
cash-flow) of the Companies for the fiscal year ending September 30, 2017,
prepared on a consolidated basis (in accordance with GAAP), in form and
substance reasonably satisfactory to the Administrative Agent.


(o)    Collateral Audit, Inventory and Equipment Appraisals / Pre-Close
Roll-Forward Exam. The Administrative Agent shall have received (i) the results
of a collateral field audit, (ii) a net orderly liquidation value appraisal of
the Inventory of the Borrowing Base Companies prepared by an independent
appraiser acceptable to the Administrative Agent, (iii) an appraisal of the
Borrowing Base Companies’ Equipment and machinery, and (iv) a pre-closing
collateral roll-forward exam; in each case to be in form and substance
reasonably satisfactory to the Administrative Agent.


(p)    Revolving Credit Availability. On the Closing Date, the Revolving Credit
Availability shall be no less than Three Million Five Hundred Thousand Dollars
($3,500,000); provided that, for purposes of calculating the Revolving Credit
Availability under this Section 4.2(p), Revolving Credit Exposure shall include,
without duplication, (i) any fees and expenses due under Section 4.2(r) hereof,
(ii) any accounts payable of the Borrowing Base Companies with balances over
sixty (60) days past due, and (iii) the Borrower’s initial credit request under
the Revolving Credit Commitment.


(q)    Advertising Release Form. The Borrower shall have delivered to the
Administrative Agent an advertising release form, authorizing the Administrative
Agent to publicize the transaction and specifically to use the name of the
Borrower in connection with “tombstone” advertisements in one or more
publications selected by the Administrative Agent.


(r)    Administrative Agent Fee Letter and Other Fees. The Borrower shall have
(i) executed and delivered to the Administrative Agent, the Administrative Agent
Fee Letter and (A) paid to the Administrative Agent, for its sole account, the
fees stated therein that are due and payable on the Closing Date, and (B) paid
to the Administrative Agent, for the benefit of the Lenders, the fees stated
therein that are due and payable to the Lenders on the Closing Date, and (ii)
paid all reasonable and documented legal fees and expenses of the Administrative
Agent in connection with the preparation and negotiation of the Loan Documents.


(s)    Closing Certificate. The Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the Closing
Date, (i) all conditions precedent set forth in this Article IV have been
satisfied, (ii) no Default or Event of Default exists or immediately after the
first Credit Event will exist, (iii) the Revolving Credit Availability, as
calculated pursuant to subsection (p) above, is no less than Three Million Five
Hundred Thousand Dollars ($3,500,000), and (iv) each of the representations and
warranties contained in Article VI hereof are true and correct in all material
respects as of the Closing Date.


(t)    Letter of Direction. The Borrower shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.


(u)    No Material Adverse Change. No material adverse change, in the reasonable
opinion of the Administrative Agent, shall have occurred in the financial
condition, operations or prospects of the Companies taken as a whole since
September 30, 2015.


(v)    Miscellaneous. The Borrower shall have provided to the Administrative
Agent such other items and shall have satisfied such other conditions as may be
reasonably required by the Administrative Agent or the Lenders.





ARTICLE V. COVENANTS



Section 5.1. Insurance. Each Credit Party shall at all times maintain insurance
upon its Inventory, Equipment, Foreign Accounts Receivable (or, to extent
cancelled or modified, provide the Administrative Agent thirty (30) days’ (or
such shorter period acceptable to the Administrative Agent in its sole
discretion) prior written notice of any change with respect to the Foreign
Accounts Receivable insurance maintained as of the Closing Date) and other
personal and real property (including, if applicable, insurance required by the
National Flood Insurance Reform Act of 1994) in such form, written by such
companies, in such amounts, for such periods, and against such risks as is
customarily maintained by comparable companies engaged in the same of similar
lines of business, with provisions reasonably satisfactory to the Administrative
Agent for, with respect to Credit Parties, payment of all losses thereunder to
the Administrative Agent, for the benefit of the Lenders, and such Credit Party
as their interests may appear (with lender’s loss payable and additional insured
endorsements, as appropriate, in favor of the Administrative Agent, for the
benefit of the Lenders), and, if required by the Administrative Agent, the
Borrower shall deposit the policies with the Administrative Agent and the
Lenders. Any such policies of insurance shall provide for no fewer than thirty
(30) days prior written notice of cancellation to the Administrative Agent. Any
sums received by the Administrative Agent, for the benefit of the Lenders, in
payment of insurance losses, returns, or unearned premiums under the policies
shall be applied as set forth in Section 2.11(c) and (d) hereof. The
Administrative Agent is hereby authorized to act as attorney-in-fact for the
Credit Parties, after the occurrence and during the continuance of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrower shall pay to the Administrative Agent, upon demand,
the cost thereof. Should the Borrower fail to pay such sum to the Administrative
Agent upon demand, at the election of the Administrative Agent, interest shall
accrue thereon, from the date of demand until paid in full, at the Default Rate.
Within ten days of the Administrative Agent’s written request, the Borrower
shall furnish to the Administrative Agent such information about the insurance
of the Credit Parties as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent and certified by a Financial
Officer.



Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.



Section 5.3. Financial Statements, Collateral Reporting and Information.


(a)    Borrowing Base. The Borrower shall deliver to the Administrative Agent
and the Lenders, as frequently as the Administrative Agent may request, but no
less frequently than by 5:00 P.M. (Eastern time) on each Wednesday of each
calendar week (or the next Business Day if such Wednesday is not a Business
Day), a Borrowing Base Certificate (for the period ending on the Friday of the
week prior to the date such Borrowing Base Certificate is submitted) prepared
and certified by a Financial Officer. Each such Borrowing Base Certificate shall
be updated for all activity (sales, billings, collections, credits and similar
information) impacting the accounts receivable of the Borrowing Base Companies
from the date of the immediately preceding Borrowing Base Certificate to the
date of such Borrowing Base Certificate. The amount of Eligible Inventory and
the determination as to which accounts receivable constitute Eligible Accounts
Receivable to be included on each Borrowing Base Certificate shall, absent a
request from the Administrative Agent that such amounts be calculated more
frequently, be the amount that is calculated and updated monthly pursuant to
subsections (e) and (f) below.


(b)    Monthly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within thirty (30) days after the end of each calendar
month, monthly internal unaudited balance sheets of the Companies as of the end
of such calendar month and statements of income (loss), stockholders’ equity and
cash flow for the month and fiscal year-to-date periods and a comparison to
budget or plan, all prepared on a consolidated and consolidating (in accordance
with GAAP) basis, in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer as being fair and
accurate in all material respects subject to normal year‑end audit adjustments
and the absence of footnotes.


(c)    Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each
quarterly period of each fiscal year of the Borrower, balance sheets of the
Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a consolidated (in accordance with GAAP) basis, in form
and detail reasonably satisfactory to the Administrative Agent and certified by
a Financial Officer as being fair and accurate in all material respects subject
to normal year‑end audit adjustments and the absence of footnotes; provided that
notice by the Borrower to Administrative Agent that the Borrower has filed with
the SEC its Form 10-Q quarterly report of the Companies for such quarterly
period within such time period shall be deemed to satisfy the requirements of
this subsection (c), so long as such financial statements and reports shall be
readily available to the Administrative Agent.


(d)    Annual Audit Report. The Borrower shall deliver to the Administrative
Agent and the Lenders, within ninety (90) days after the end of each fiscal year
of the Borrower, an annual audit report of the Companies for that year prepared
on a consolidated (in accordance with GAAP) basis, in form and detail reasonably
satisfactory to the Administrative Agent and certified by an unqualified opinion
of an independent public accountant reasonably satisfactory to the
Administrative Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period; provided
that notice by the Borrower to Administrative Agent that the Borrower has filed
with the SEC its Form 10-K annual report of the Companies for such annual period
within such time period shall be deemed to satisfy the requirements of this
subsection (d), so long as such financial statements and reports shall be
readily available to the Administrative Agent.


(e)    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsection (b) for the months that correspond to each of
each quarterly period of each fiscal year of the Borrower, a Compliance
Certificate.


(f)    Accounts Receivable Aging Report. The Borrower shall deliver to the
Administrative Agent and the Lenders, within twenty-five (25) days after the end
of each calendar month, an accounts receivable aging report, in form and
substance satisfactory to the Administrative Agent and the Lenders and signed by
a Financial Officer, (i) aged by the original invoice date and due date of
accounts receivable of the Borrowing Base Companies, prepared as of the last day
of the preceding calendar month, reconciled to the month-end balance sheet and
month-end Borrowing Base Certificate, together with the calculation of the
current month-end Eligible Accounts Receivable of the Borrowing Base Companies,
(ii) upon the Administrative Agent’s request, an aging by original invoice date
of all existing accounts receivable, specifying the names, current value and
dates of invoices for each Account Debtor of the Borrowing Base Companies, and
(iii) that includes any other information the Administrative Agent shall
reasonably request with respect to such accounts receivable and its evaluation
of such reports.


(g)    Inventory Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within twenty-five (25) days after the end of each calendar
month, a summary of Inventory, in form and substance satisfactory to the
Administrative Agent and the Lenders and signed by a Financial Officer, based
upon month-end balances reconciled to the month-end balance sheet and the
month-end Borrowing Base Certificate, and accompanied by an Inventory
certification, in form and substance reasonably acceptable to the Administrative
Agent and including, without limitation, (i) a calculation of the Eligible
Inventory of the Borrowing Base Companies (the calculation of Eligible Inventory
reflecting the then most recent month-end balance), and (ii) a report of the
Inventory by location or whether such Inventory is in transit. The Borrower
shall deliver, after the end of each calendar month, to the Administrative
Agent, Inventory records, in such detail as the Administrative Agent and the
Lenders shall deem reasonably necessary to determine the level of Eligible
Inventory. The values shown on the Inventory reports shall be at the lower of
cost or market value, determined in accordance with the usual cost accounting
system of the Borrowing Base Companies. The Borrower shall provide such other
reports with respect to the Inventory of the Borrowing Base Companies as the
Administrative Agent may reasonably request from time to time.


(h)    Accounts Payable Aging Report. The Borrower shall deliver to the
Administrative Agent and the Lenders, within twenty-five (25) days after the end
of each calendar month, in form and detail satisfactory to the Administrative
Agent and the Lenders, an aging summary of the accounts payable of the Borrowing
Base Companies, dated as of the last day of the preceding month.


(i)    Management Reports. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (b) and (c) above, a copy
of any management report, letter or similar writing furnished to the Companies
by the accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(j)    Customer List. The Borrower shall deliver to the Administrative Agent an
updated customer list, concurrently with the delivery of any field audit report
and upon request by any field examiner of the Administrative Agent, that sets
forth all Account Debtors of the Borrowing Base Companies, including but not
limited to the name, address and contact information of each such Account
Debtor, in form and detail reasonably satisfactory to the Administrative Agent.


(k)    Projections. The Borrower shall deliver to the Administrative Agent and
the Lenders, within forty-five (45) days after the end of each fiscal year of
the Borrower, projected monthly balance sheets, income statements, cash-flow
statements and a calculation of the projected Revolving Credit Availability and
projected compliance with Section 5.7 hereof for the following fiscal year of
the Companies, all prepared on a consolidated and consolidating (in accordance
with GAAP) basis, consistent with GAAP and in form and detail reasonably
satisfactory to the Administrative Agent.


(l)    Locations of Collateral. The Borrower shall deliver to the Administrative
Agent and the Lenders, within thirty (30) days after the end of each fiscal year
of the Borrower, a replacement Schedule 6.9 that sets forth each location
(including third party locations) where any Credit Party conducts business or
maintains any Accounts, Inventory or Equipment, in form and substance
satisfactory to the Administrative Agent.


(m)    Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders, as soon as available, copies of all
notices, reports, definitive proxy or other statements and other documents sent
by the Borrower to its shareholders, to the holders of any of its debentures or
bonds or the trustee of any indenture securing the same or pursuant to which
they are issued, or sent by the Borrower (in final form) to any securities
exchange or over the counter authority or system, or to the SEC or any similar
federal agency having regulatory jurisdiction over the issuance of the
Borrower’s securities; provided that notice by the Borrower to Administrative
Agent that the Borrower has filed with the SEC any such notices, reports,
definitive proxy or other statements and other documents shall be deemed to
satisfy the requirements of this subsection (m), so long as such financial
statements and reports shall be readily available to the Administrative Agent.


(n)    Financial Information of the Companies and the Credit Parties. The
Borrower shall deliver to the Administrative Agent and the Lenders, within
fifteen (15) days of the written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of any Company as the Administrative Agent or such Lender may from
time to time reasonably request, which information shall be submitted in form
and detail reasonably satisfactory to the Administrative Agent or such Lender
and certified by a Financial Officer of the Company or Companies in question, as
applicable.


(o)    Delivery Through Approved Electronic Communication System. Unless
otherwise required by the Administrative Agent, all documents and other
information required to be provided to the Administrative Agent pursuant to
Section 5.3(a) (Borrowing Base Certificate), Section 5.3(f) (Accounts Receivable
Aging Report), Section 5.3(g) (Inventory Report), and Section 5.3(h) (Accounts
Payable Aging Report), shall be delivered to the Administrative Agent through
the Approved Electronic Communication System.



Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours, other than during the existence
of an Event of Default, and upon reasonable notice) permit the Administrative
Agent or any Lender, or any representative of the Administrative Agent or such
Lender, to examine a Credit Party’s books and records and to make excerpts
therefrom and transcripts thereof; provided that, absent the occurrence and
continuance of an Event of Default, the Borrower need not reimburse the
Administrative Agent for more than two such examinations during a calendar year.



Section 5.5. Franchises; Change in Business.


(a)    Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.



Section 5.6. ERISA Pension and Benefit Plan Compliance.


(a)    Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. The Borrower shall
furnish to the Administrative Agent and the Lenders (i) as soon as possible and
in any event within thirty (30) days after any Company knows or has reason to
know that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(ii) promptly after receipt thereof, a copy of any material notice such Company,
or any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service or to
letters or notices with respect to an ERISA Plan, which do not threaten a
material liability of any Company. The Borrower shall promptly notify the
Administrative Agent of any material taxes assessed, proposed to be assessed or
that the Borrower has reason to believe may be assessed against a Company by the
Internal Revenue Service with respect to any ERISA Plan. As used in this Section
5.6(a), “material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred, such
Company shall provide the Administrative Agent with notice of such ERISA Event
with a certificate by a Financial Officer of such Company setting forth the
details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. The Borrower shall, at the request
of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.


(b)    Foreign Pension Plans and Benefit Plans.


(i)    For each existing, or hereafter adopted, Foreign Pension Plan and Foreign
Benefit Plan, the Borrower and any appropriate Foreign Subsidiary shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).


(ii)    All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan shall be paid or remitted by the Borrower and any appropriate
Foreign Subsidiary in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.


(iii)    The Borrower and any appropriate Foreign Subsidiary shall deliver to
the Administrative Agent (A) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority; and (B)
promptly after receipt thereof, a copy of any material direction, order, notice,
ruling or opinion that the Borrower and any appropriate Foreign Subsidiary may
receive from any applicable Governmental Authority with respect to any Foreign
Pension Plan.



Section 5.7. Financial Covenants.


(a)    Fixed Charge Coverage Ratio. The Borrower shall not suffer or permit at
any time the Fixed Charge Coverage Ratio to be less than 1.10 to 1.00 on
September 30, 2017 and thereafter.


(b)    Minimum EBITDA. The Borrower shall not suffer or permit at any time
Consolidated EBITDA to be less than:


(i)    Two Hundred Fifty Thousand Dollars ($250,000), for the most recently
completed fiscal quarter ending December 31, 2016;


(ii)    One Million Two Hundred Fifty Thousand Dollars ($1,250,000), for the
most recently completed two fiscal quarters ending March 31, 2017; and


(iii)    Three Million Four Hundred Thousand Dollars ($3,400,000), for the most
recently completed three fiscal quarters ending June 30, 2017.


(c)    Consolidated Unfunded Capital Expenditures. The Credit Parties shall not
invest in Consolidated Unfunded Capital Expenditures more than an aggregate
amount equal to (i) Four Million Dollars ($4,000,000) during the fiscal year of
the Borrower ending September 30, 2017, and (ii) Seven Million Dollars
($7,000,000) during the fiscal year of Borrower ending September 30, 2018 and
any fiscal year thereafter.



Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    any loans granted to, or Capitalized Lease Obligations entered into by,
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased;


(c)    the Indebtedness of the Credit Parties existing on the Closing Date, in
addition to the other Indebtedness permitted to be incurred pursuant to this
Section 5.8, as set forth in Schedule 5.8 hereto (and any extension, renewal or
refinancing thereof but only to the extent that the principal amount thereof
does not increase after the Closing Date);


(d)    loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;


(e)    Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;


(f)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(g)    Indebtedness of Foreign Subsidiaries (i) existing on the Closing Date, as
set forth in Schedule 5 hereto, and (ii) incurred after the Closing Date, so
long as neither the Borrower nor any Domestic Subsidiary shall guaranty such
Indebtedness or shall otherwise be liable in any respect thereunder; or


(h)    other unsecured Indebtedness of the Credit Parties, in addition to the
Indebtedness listed above, in an aggregate principal amount for all Companies
not to exceed One Hundred Thousand Dollars ($100,000) at any time outstanding.



Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and any affiliates thereof);


(d)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(e)    purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;


(f)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(g)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.8 hereof;


(h)    Liens securing Indebtedness of Foreign Subsidiaries permitted to Section
5.8(g) hereof, provided that such Liens are limited to only the assets of
Foreign Subsidiaries; or


(i)    other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Hundred Thousand Dollars
($100,000) at any time.


No Credit Party shall enter into any contract or agreement (other than a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.



Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.



Section 5.11. Investments, Loans and Guaranties. No Credit Party shall (a)
create, acquire or hold any Subsidiary, (b) make or hold any investment in any
stocks, bonds or securities of any kind, (c) be or become a party to any joint
venture or other partnership, (d) make or keep outstanding any advance or loan
to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in Cash Equivalents;


(iii)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(iv)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Credit Party from or by a Credit Party;


(v)    extensions of trade credit in the ordinary course of business;


(vi)    Acquisitions permitted by Section 5.13 hereof;


(vii)    any advance or loan to an officer or employee of a Credit Party as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of One Hundred Thousand Dollars
($100,000) at any time outstanding;


(viii)    any Permitted Foreign Subsidiary Loans, Guaranties and Investments, so
long as no Default or Event of Default shall exist prior to or after giving pro
forma effect to such loan or investment;


(ix)    investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers; or


(x)    other investments in an amount not to exceed One Hundred Thousand Dollars
($100,000) at any time outstanding.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.



Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)    a Company may merge with (i) the Borrower (provided that the Borrower
shall be the continuing or surviving Person) or (ii) any one or more Guarantors
of Payment (provided that at least one Guarantor of Payment shall be the
continuing or surviving Person);


(b)    a Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Borrower or (ii) any Guarantor of Payment;


(c)    a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;


(d)    a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business; and


(e)    Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof.



Section 5.13. Acquisitions. No Credit Party shall effect an Acquisition;
provided that, after the fiscal year of the Borrower ending September 30, 2017,
a Credit Party may effect an Acquisition so long as such Acquisition meets all
of the following requirements:


(a)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including the Borrower, the Borrower shall be the surviving
entity;


(b)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than the Borrower), a Credit
Party shall be the surviving entity;


(c)    the business to be acquired shall be similar, or related to, or
incidental to the lines of business of the Credit Parties;


(d)    the Credit Parties shall be in full compliance with the Loan Documents
both prior to and after giving pro forma effect to such Acquisition;


(e)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;


(f)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted a field examination and
appraisal of such Accounts and Inventory to its reasonable satisfaction;


(g)    the Borrower shall have provided to the Administrative Agent and the
Lenders, at least five days prior to such Acquisition, historical financial
statements of the target entity and a pro forma financial statement of the
Companies accompanied by a certificate of a Financial Officer showing (i) the
Revolving Credit Availability is greater than Five Million Dollars ($5,000,000),
and (ii) the Fixed Charge Coverage Ratio is greater than 1.25 to 1.00; in each
case, both before and after giving effect to the proposed Acquisition;


(h)    such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;


(i)    prior to any Accounts and Inventory acquired in connection with such
Acquisition being included in the determination of the Borrowing Base, such
assets shall have been appraised and otherwise been evaluated for borrowing base
eligibility purposes in a manner and by appraisers satisfactory to the
Administrative Agent, the results of which shall be satisfactory to the
Administrative Agent; and


(j)    the aggregate Consideration for such Acquisition shall not exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000).



Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:


(a)    the Borrower has knowledge that a Default or Event of Default has
occurred or is reasonably likely to occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing is reasonably likely to for any reason cease, or has ceased, in
any material respect to be true and complete;


(b)    the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect; or


(c)    the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.



Section 5.15. Restricted Payments. No Credit Party shall make or commit itself
to make any Restricted Payment at any time, except that, after the fiscal year
of the Borrower ending September 30, 2017, the Credit Parties may make Capital
Distributions so long as (a) no Default or Event of Default shall then exist or,
after giving pro forma effect to such payment, thereafter shall begin to exist,
and (b) the Borrower shall have provided to the Administrative Agent a
certificate prior to the making of any such Capital Distribution showing (i) the
Revolving Credit Availability is greater than Five Million Dollars ($5,000,000),
and (ii) the Fixed Charge Coverage Ratio is greater than 1.25 to 1.00; in each
case, after giving pro forma effect to such Capital Distribution.



Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice any Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
material release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which any Company holds any ownership interest
or performs any of its operations, in violation of any Environmental Law. As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise. The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
reasonable attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.



Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees consistent with the past
business practices of such Company.



Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder. The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (a) (i) to
fund activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise); or (b) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws.



Section 5.19. Corporate Names and Locations of Collateral. No Company shall (a)
change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent with at least thirty (30) days prior written notice
thereof. The Borrower shall also provide the Administrative Agent with at least
thirty (30) days prior written notification of (i) any change in any location
where a material amount of any Credit Party’s Inventory or Equipment is
maintained, and any new locations where a material amount of any Credit Party’s
Inventory or Equipment is to be maintained; (ii) any change in the location of
the office where any Credit Party’s records pertaining to its Accounts are kept;
(iii) the location of any new places of business and the changing or closing of
any of its existing places of business; and (iv) any change in the location of
any Credit Party’s chief executive office. In the event of any of the foregoing
or if otherwise deemed appropriate by the Administrative Agent, the
Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s sole discretion, to perfect or continue perfected the
security interest of the Administrative Agent, for the benefit of the Lenders,
in the Collateral. The Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.



Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)    Guaranties and Security Documents. Each Subsidiary (that is not a Dormant
Subsidiary, a CFC or a Subsidiary that is held directly or indirectly by a CFC)
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Obligations
and a Security Agreement (or a Security Agreement Joinder) and mortgages, as
appropriate, such agreements to be prepared by the Administrative Agent and in
form and substance reasonably acceptable to the Administrative Agent, along with
any such other supporting documentation, Security Documents, corporate
governance and authorization documents, and an opinion of counsel as may
reasonably be deemed necessary or advisable by the Administrative Agent. With
respect to a Subsidiary that has been classified as a Dormant Subsidiary, at
such time that such Subsidiary no longer meets the requirements of a Dormant
Subsidiary, the Borrower shall provide to the Administrative Agent prompt
written notice thereof, and shall provide, with respect to such Subsidiary, all
of the documents referenced in the foregoing sentence. In addition, each such
Subsidiary shall be subject to the Patriot Act requirements set forth in Section
11.14 hereof.


(b)    Pledge of Stock or Other Ownership Interest. With respect to the creation
or acquisition of a Subsidiary of the Borrower or a Guarantor of Payment (that
is not a Subsidiary of a CFC), the Borrower shall deliver to the Administrative
Agent, for the benefit of the Lenders, all of the share certificates (or other
evidence of equity) owned by a Credit Party pursuant to the terms of a Pledge
Agreement prepared by the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that no such pledge shall include shares of
voting capital stock or other voting equity interests of any Foreign Subsidiary
that is a CFC in excess of sixty-five percent (65%) of the total outstanding
shares of voting capital stock or other voting equity interest of such Foreign
Subsidiary, whether held directly or indirectly through a disregarded entity.


(c)    Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.



Section 5.21. Collateral. Each Credit Party shall:


(a)    at all reasonable times and, except during the existence of an Event of
Default, upon reasonable notice, allow the Administrative Agent and the Lenders
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) arrange for verification of such Credit Party’s
Accounts, under reasonable procedures, and, after the occurrence of an Event of
Default, directly with Account Debtors or by other methods, (ii) examine and
inspect such Credit Party’s Inventory and Equipment, wherever located, and (iii)
conduct Inventory appraisals; provided that, absent an Event of Default, the
Borrower need not reimburse the Administrative Agent for more than (A) two
collateral field audits during a calendar year, and (B) one Inventory appraisal
during a calendar year;


(b)    promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party’s Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may reasonably request;


(c)    promptly notify the Administrative Agent in writing upon the acquisition
or creation of any Accounts with respect to which the Account Debtor is the
United States or any other Governmental Authority, or any business that is
located in a foreign country;


(d)    promptly notify the Administrative Agent in writing upon the acquisition
or creation by any Credit Party of a Deposit Account or Securities Account not
listed on Schedule 6.19 hereto, and, prior to or simultaneously with the
creation of such Deposit Account or Securities Account, provide for the
execution of a Deposit Account Control Agreement or Securities Account Control
Agreement with respect thereto, if required by the Administrative Agent or the
Required Lenders;


(e)    promptly notify the Administrative Agent in writing whenever Equipment or
Inventory of a Credit Party, valued in excess of Fifty Thousand Dollars
($50,000), is located at a location of a third party (other than another Credit
Party) that is not listed on Schedule 6.9 hereto and cause to be executed any
Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver, Consignee’s Waiver or
similar document or notice that may be required by the Administrative Agent or
the Required Lenders;


(f)    promptly notify the Administrative Agent and the Lenders in writing of
any information that the Credit Parties have or may receive with respect to the
Collateral that might reasonably be determined to materially and adversely
affect the value thereof or the rights of the Administrative Agent and the
Lenders with respect thereto;


(g)    maintain such Credit Party’s (i) Equipment material to the conduct of
such Credit Party’s business in good operating condition and repair, ordinary
wear and tear excepted, making all necessary replacements thereof so that the
value and operating efficiency thereof shall at all times be maintained and
preserved, (ii) finished goods Inventory in saleable condition, and (iii) other
items of Collateral, taken as an entirety, in such conditions as is consistent
with generally accepted business practices, ordinary wear and tear excepted;


(h)    deliver to the Administrative Agent, to hold as security for the Secured
Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated Investment Property owned by a Credit
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance satisfactory to the Administrative Agent;


(i)    provide to the Administrative Agent, on a quarterly basis (as necessary),
a list of any patents, trademarks or copyrights that have been federally
registered by the Borrower or a Domestic Subsidiary since the last list so
delivered, and provide for the execution of an appropriate Intellectual Property
Security Agreement; and


(j)    upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time reasonably deem necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Administrative Agent and the
Lenders their respective rights hereunder and in or to the Collateral.


The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
the Borrower, the Borrower shall, upon request of the Administrative Agent, (i)
execute and deliver to the Administrative Agent a short form security agreement,
prepared by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent, and (ii) deliver such certificate or application to
the Administrative Agent and cause the interest of the Administrative Agent, for
the benefit of the Lenders, to be properly noted thereon. The Borrower hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all Related Expenses. If the
Borrower fails to keep and maintain its Equipment material to the conduct of
Borrower’s business in good operating condition, ordinary wear and tear
excepted, the Administrative Agent may (but shall not be required to) so
maintain or repair all or any part of such Equipment and the cost thereof shall
be a Related Expense. All Related Expenses are payable to the Administrative
Agent upon demand therefor; the Administrative Agent may, at its option, debit
Related Expenses directly to any Deposit Account of a Credit Party located at
the Administrative Agent or the Revolving Loans.



Section 5.22. Returns of Inventory. No Credit Party shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default or
Event of Default exists or would result therefrom; (c) the Administrative Agent
is promptly notified if the aggregate value of all Inventory returned in any
month exceeds Two Hundred Fifty Thousand Dollars ($250,000); and (d) any payment
received by such Credit Party for a return is promptly remitted to the
Administrative Agent for application to the Obligations.



Section 5.23. Acquisition, Sale and Maintenance of Inventory. The Credit Parties
shall take all steps to assure that all Inventory is produced in accordance with
applicable laws, including the Fair Labor Standards Act (29 U.S.C. §§ 206‑207).
The Credit Parties shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity, in all material respects, with all applicable laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any collateral securing the Obligations is
located.



Section 5.24. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business) acquired by any Credit Party subsequent to the Closing Date. In
addition to any other right that the Administrative Agent and the Lenders may
have pursuant to this Agreement or otherwise, upon written request of the
Administrative Agent, whenever made, the Borrower shall, and shall cause each
Guarantor of Payment to, grant to the Administrative Agent, for the benefit of
the Lenders, as additional security for the Secured Obligations, a first Lien on
any real or personal property of the Borrower and each Guarantor of Payment
(other than for leased equipment or equipment subject to a purchase money
security interest in which the lessor or purchase money lender of such equipment
holds a first priority security interest to the extent a second lien on such
equipment is expressly prohibited), including, without limitation, such property
acquired subsequent to the Closing Date, in which the Administrative Agent does
not have a first priority Lien. The Borrower agrees that, within ten days after
the date of such written request (or such longer period of time agreed to be
Administrative Agent), to secure all of the Secured Obligations by delivering to
the Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require with respect to any of the Credit Parties. The Borrower shall
pay all recordation, legal and other expenses in connection therewith.



Section 5.25. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower, or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.



Section 5.26. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement (other than with respect to Indebtedness of any Foreign Subsidiary),
wherein the financial covenants contained therein shall be more restrictive than
the financial covenants set forth herein, then the Companies shall immediately
be bound hereunder (without further action) by such more restrictive financial
covenants with the same force and effect as if such financial covenants were
written herein. In addition to the foregoing, the Borrower shall provide prompt
written notice to the Administrative Agent of the creation or existence of any
Material Indebtedness Agreement (other than with respect to Indebtedness of any
Foreign Subsidiary) that has such more restrictive financial covenants, and
shall, within fifteen (15) days thereafter (if requested by the Administrative
Agent), execute and deliver to the Administrative Agent an amendment to this
Agreement that incorporates such more restrictive financial covenants, with such
amendment to be in form and substance satisfactory to the Administrative Agent.



Section 5.27. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.



Section 5.28. Compliance with Laws. Each Company shall (a) comply with all
material federal, state, local, or foreign applicable statutes, rules,
regulations, and orders including, without limitation, those relating to
environmental protection, occupational safety and health, and equal employment
practices; (b) comply with Anti-Corruption Laws, and shall have implemented
policies and procedures designed to ensure compliance therewith; and (c) ensure
that no Company, or to the knowledge of any Company, any director or officer of
a Company, is a Person that is, or is owned or controlled by Persons that are
(i) the subject of any Sanctions, or (ii) located, organized or resident in, or
operating in, a country or territory that is, or whose government is, the
subject of Sanctions.



Section 5.29. Repayment of Foreign Loans. To the extent that the Borrower
provides a loan to SIFCO Irish Holdings, Limited for any of the purposes
permitted pursuant to subpart (c) of the definition of Permitted Foreign
Subsidiary Loans, Guaranties and Investments (each a “SIFCO Irish Holdings
Advance”), the Borrower shall cause SIFCO Irish Holdings, Limited to repay to
the Borrower the amount of all SIFCO Irish Holdings Advances within twelve (12)
months after the making of the initial SIFCO Irish Holdings Advance; provided
that, if the Borrower (rather than a Foreign Subsidiary) makes a claim against
the Escrow Agreement to pay that certain severance payment to the relevant
former employees of Cblade SpA Manufacturing & Forging and the Italian
Governmental Authority, and the costs and expenses incurred in connection with
repairs to the foundation of Pensotti Hamer located in Italy, then the aggregate
outstanding amount of the SIFCO Irish Holdings Advances shall be reduced in an
amount equal to the amount the Borrower received from the claim against the
Escrow Agreement (net of costs and expenses to make such claim and convert the
proceeds into Dollars) and used to repay the outstanding Revolving Loans.



Section 5.30. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-end without the prior written consent of the Administrative
Agent and the Required Lenders. As of the Closing Date, the fiscal year end of
the Borrower is September 30 of each year.



Section 5.31. Interest Rate Protection. The Borrower shall maintain Interest
Rate Protection on the Term Loan in an amount and on terms reasonably
satisfactory to the Administrative Agent.



Section 5.32. Banking Relationship. Until payment in full of the Obligations,
the Borrower shall maintain its primary banking and depository relationship with
the Administrative Agent.



Section 5.33. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon reasonable request by the Administrative Agent,
or the Required Lenders through the Administrative Agent, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments related to any of the collateral securing the Obligations as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.





ARTICLE VI. REPRESENTATIONS AND WARRANTIES



Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Each Foreign
Subsidiary is validly existing under the laws of its jurisdiction of
organization. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of the Borrower (and whether such Subsidiary is a Dormant
Subsidiary), its state (or jurisdiction) of formation, its relationship to the
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company (other than Borrower), its tax identification number,
the location of its chief executive office and its principal place of business.
Except as set forth on Schedule 6.1 hereto, the Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries.



Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, moratorium and similar laws and by equitable
principles, whether considered at law or in equity. The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Credit Party’s
Organizational Documents or any material agreement to which such Credit Party is
a party.



Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;


(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;


(d)    has ensured that no Person who owns a controlling interest in a Company
or otherwise controls a Company is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;


(e)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;


(f)    is in material compliance with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations;


(g)    has ensured that no Company or, to the knowledge of any Company, any
director, officer, agent, employee or other person acting on behalf of a Company
has taken any action, directly or indirectly, that would result in a violation
by such persons of Anti-Corruption Laws, and the Credit Parties have instituted
and maintain policies and procedures designed to ensure continued compliance
therewith;


(h)    is in compliance, in all material respects, with the Patriot Act; and


(i)    represents and warrants that it is not an EEA Financial Institution.



Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining, that could reasonably be expected to have a Material
Adverse Effect.



Section 6.5. Title to Assets. Each Credit Party has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof. As of the Closing Date,
(a) the Credit Parties own the real estate listed on Schedule 6.5(a) hereto, and
(b) Schedule 6.5(b) hereto lists all of the Equipment and Inventory of any
Credit Party for which certificates of title are issued and outstanding.



Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Credit Party; (b) there is and will be no mortgage or
charge outstanding covering any real property of any Credit Party; and (c) no
real or personal property of any Credit Party is subject to any Lien of any
kind. The Administrative Agent, for the benefit of the Lenders, upon the filing
of the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against collateral of the corresponding type as authorized
hereunder will have a valid and enforceable first Lien (subject only to Liens
permitted by Section 5.9 which have priority under applicable law) on the
collateral securing the Obligations. No Credit Party has entered into any
contract or agreement (other than (i) a contract or agreement entered into in
connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets, or (ii) any agreement with a restriction that is not
enforceable under Section 9‑406, 9‑407 or 9‑408 of the U.C.C.) that exists on or
after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Credit Party.



Section 6.7. Tax Returns. All federal and material state, provincial and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed and
all taxes, assessments, fees and other governmental charges that are shown to be
due and payable on such tax returns have been paid, except as otherwise
permitted herein. The provision for taxes on the books of each Company is
adequate in all material respects, as of the date of such books, for all years
not closed by applicable statutes and for the current fiscal year.



Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law or Environmental Permit is pending or, to the best knowledge of each
Company, threatened, against any Company, any real property in which any Company
holds or has held an interest or any past or present operation of any Company.
No material release, threatened release or disposal of hazardous waste, solid
waste or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this Section
6.8, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.



Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
Landlord’s Waiver has been requested. As of the Closing Date, Schedule 6.9
hereto correctly identifies the name and address of each third party location
where assets of the Credit Parties are located.



Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any adverse material modification or adverse change in the business
relationship of any Company and any material customer or supplier, or any group
of customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, and there exists no
present condition or state of facts or circumstances that would have a Material
Adverse Effect or prevent a Company from conducting such business or the
transactions contemplated by this Agreement in substantially the same manner in
which it was previously conducted.



Section 6.11. Employee Benefits Plans.


(a)    US Employee Benefit Plans. Schedule 6.11(a) hereto identifies each ERISA
Plan as of the Closing Date. No ERISA Event has occurred or is expected to occur
with respect to an ERISA Plan that, when taken together with all other such
ERISA Events, could reasonably be expected to have a Material Adverse Effect.
Disregarding any matters which do not have a Material Adverse Effect, full
payment has been made of all amounts that a Controlled Group member is required,
under applicable law or under the governing documents, to have paid as a
contribution to or a benefit under each ERISA Plan. The liability of each
Controlled Group member with respect to each ERISA Plan has been funded based
upon reasonable and proper actuarial assumptions, has been fully insured, or has
been appropriately reserved for on its financial statements. No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan. With respect to each ERISA Plan
that is intended to be qualified under Code Section 401(a), (i) the ERISA Plan
and any associated trust operationally comply with the applicable requirements
of Code Section 401(a) in all material respects; (ii) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (iii) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan (or form of) qualifies
under Code Section 401(a), that the associated trust qualifies under Code
Section 501(a) and, if applicable, that any cash or deferred arrangement under
the ERISA Plan (or form of) qualifies under Code Section 401(k), or such ERISA
Plan is operated pursuant to a prototype document which is the subject of a
favorable IRS opinion letter, unless the ERISA Plan was first adopted at a time
for which the above-described “remedial amendment period” has not yet expired;
(iv) the ERISA Plan currently satisfies the requirements of Code Section 410(b),
without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (v) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
the Pension Plans subject to Title IV of ERISA, the “accumulated benefit
obligation” of Controlled Group members with respect to each such Pension Plan
(as determined in accordance with ASC 715-20) as compared to the fair market
value of each respective Pension Plan’s assets is set forth on Schedule 6.11(a).


(b)    Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
6.11(b) hereto lists all Foreign Benefit Plans and Foreign Pension Plans
currently maintained or contributed to by the Borrower and any appropriate
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable laws which require registration. The Borrower and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect. All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. There are no outstanding actions or suits concerning the assets of the
Foreign Pension Plans or the Foreign Benefit Plans. Each of the Foreign Pension
Plans is fully funded on an ongoing basis as required by all laws applicable to
such Foreign Pension Plans (using actuarial methods and assumptions as of the
date of the valuations last filed with the applicable Governmental Authorities
and that are consistent with generally accepted actuarial principles).



Section 6.12. Consents or Approvals. No material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.



Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.



Section 6.14. Financial Statements. The audited consolidated financial
statements of the Companies for the fiscal year ended September 30, 2015 and the
unaudited consolidated financial statements of the Companies for the fiscal
quarter ended September 30, 2016, furnished to the Administrative Agent and the
Lenders, are true and complete in all material respects, have been prepared in
accordance with GAAP, and fairly present in all material respects the financial
condition of the Companies as of the dates of such financial statements and the
results of their operations for the periods then ending. Since the dates of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.



Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.



Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.



Section 6.17. Intellectual Property. To the best of each Credit Party’s
knowledge, each Credit Party owns, or has the right to use, all of the patents,
patent applications, industrial designs, designs, trademarks, service marks,
copyrights and licenses, and rights with respect to the foregoing, necessary for
the conduct of its business without any known conflict with the rights of
others. Schedule 6.17 hereto sets forth all federally registered patents,
trademarks, copyrights, service marks and license agreements owned by each
Credit Party as of the Closing Date.



Section 6.18. Insurance. Each Credit Party maintains insurance as required under
Section 5.1 hereof. Schedule 6.18 hereto sets forth all insurance carried by the
Credit Parties on the Closing Date, setting forth in detail the amount and type
of such insurance.



Section 6.19. Deposit Accounts and Securities Accounts. Schedule 6.19 hereto
lists all banks, other financial institutions and Securities Intermediaries at
which any Credit Party maintains Deposit Accounts or Securities Accounts as of
the Closing Date, and Schedule 6.19 hereto correctly identifies the name,
address and telephone number of each such financial institution or Securities
Intermediary, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.



Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents (other than financial projections, estimates, budgets or other forward
looking statements or general market data as to which the Borrower only
represents and warrants as to the best of its knowledge at the time presented)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by the Borrower, there is no known fact that
any Company has not disclosed to the Administrative Agent and the Lenders that
has or is likely to have a Material Adverse Effect.



Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.



Section 6.22. Defaults. As of the Closing Date, no Default or Event of Default
exists, nor will any begin to exist immediately after the execution and delivery
hereof.





ARTICLE VII. SECURITY



Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.



Section 7.2. Cash Management System. The Borrower shall establish and maintain,
until the payment in full of the Secured Obligations and the termination of the
Commitment (exclusive of any contingent obligations that survive the termination
of this Agreement), the cash management systems described below:


(a)    Lockbox. On or before the Closing Date, the Borrower shall (i) establish
a lockbox arrangement with the Administrative Agent, on behalf of the Lenders
(the “Lockbox”), which shall be governed by the Master Agreement, and, within
sixty (60) days after the Closing Date, shall request in writing and otherwise
take such reasonable steps to ensure that each Account Debtor forwards all
Collections from such Account Debtor directly to the Lockbox (if the Borrower
neglects or refuses to notify any Account Debtor to remit all such Collections
to the Lockbox, the Administrative Agent shall be entitled to make such
notification), (ii) hold in trust for the Administrative Agent, as fiduciary for
the Administrative Agent, all checks, cash and other items of payment received
by the Borrower, and (iii) not commingle any such Collections with any other
funds or property of the Borrower, but will hold such funds separate and apart
in trust and as fiduciary for the Administrative Agent until deposit is made
into the Cash Collateral Account.


(b)    Cash Collateral Account. On or before the Closing Date, the Borrower
shall have established a Cash Collateral Account with the Administrative Agent,
on behalf of the Lenders. All Collections from Account Debtors sent to the
Lockbox shall be deposited directly on a daily basis, and in any event no later
than the first Business Day after the date of receipt thereof, into the Cash
Collateral Account in the identical form in which such Collections were made
(except for any necessary endorsements) whether by cash or check. All amounts
deposited in the Cash Collateral Account from the Lockbox or any other source
shall be under the sole and exclusive control of the Administrative Agent. The
Borrower shall have no control over such funds. The Cash Collateral Account
shall not be subject to any deduction, set off, banker’s lien or any other right
in favor of any Person other than the Administrative Agent.


(c)    Operating Account. The Borrower shall maintain, in its name, an Operating
Account with the Administrative Agent, into which account the Administrative
Agent shall, from time to time, deposit proceeds of the Revolving Loans made to
the Borrower for use by the Credit Parties in accordance with the provisions of
Section 5.18 hereof. Unless otherwise agreed by the Administrative Agent and the
Borrower, any Revolving Loan requested by the Borrower and made under this
Agreement shall be deposited into the Operating Account. The Borrower shall not
accumulate or maintain cash in the Operating Account or payroll or other such
accounts, as of any date of determination, in excess of checks outstanding
against the Controlled Disbursement Account (or Controlled Disbursement
Accounts) and other deposit accounts approved by the Administrative Agent (such
as medical benefit accounts, flexible spending accounts and automated clearing
house accounts) as of that date, and amounts necessary to meet minimum balance
requirements.


(d)    Controlled Disbursement Account. The Borrower shall maintain, in the name
of the Borrower, a Controlled Disbursement Account with the Administrative
Agent, on behalf of the Lenders. The Borrower may maintain more than one
Controlled Disbursement Account. The Borrower shall base its requests for
Revolving Loans on, among other things, the daily balance of the Controlled
Disbursement Account (or Controlled Disbursement Accounts). The Borrower shall
not, and shall not cause or permit any Credit Party, to maintain cash in any
Controlled Disbursement Account, as of any date of determination, in excess of
checks outstanding against such account as of that date, and amounts necessary
to meet minimum balance requirements.


(e)    Lockbox and Security Accounts. The Lockbox established pursuant to the
Lockbox agreement and the Cash Collateral Account, the Operating Account and the
Controlled Disbursement Accounts shall be Security Accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Secured Obligations.


(f)    Costs of Collection. All reasonable costs of collection of the Accounts
of the Borrower, including out-of-pocket expenses, administrative and
record-keeping costs, reasonable attorneys’ fees, and all service charges and
costs related to the establishment and maintenance of the Security Accounts
shall be the sole responsibility of the Borrower, whether the same are incurred
by the Administrative Agent or the Borrower. The Borrower hereby indemnifies and
holds the Administrative Agent harmless from and against any loss or damage with
respect to any deposits made in the Security Accounts that are dishonored or
returned for any reason. If any deposits are dishonored or returned unpaid for
any reason, the Administrative Agent, in its sole discretion, may charge the
amount thereof against the Cash Collateral Account or any other Security Account
or other Deposit Account of the Borrower. The Administrative Agent shall not be
liable for any loss or damage resulting from any error, omission, failure or
negligence on the part of the Administrative Agent, except losses or damages
resulting from the Administrative Agent’s own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.


(g)    Return of Funds. Upon the payment in full of the Secured Obligations
(other than continuing indemnification obligations) and the termination of the
Commitment hereunder, (i) the Administrative Agent’s security interests and
other rights in funds in the Security Accounts shall terminate, (ii) all rights
to such funds shall revert to the Borrower, and (iii) the Administrative Agent
will, at the Borrower’s expense, take such steps as the Borrower may reasonably
request to evidence the termination of such security interests and to effect the
return to the Borrower of such funds.


(h)    Attorney-in-Fact to Endorse Documents. The Administrative Agent, or the
Administrative Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for the Borrower with authority and power to endorse, after the
occurrence and during the continuance of an Event of Default, any and all
instruments, documents, and chattel paper upon the failure of the Borrower to do
so. Such authority and power, being coupled with an interest, shall be (i)
irrevocable until all of the Secured Obligations are paid (other than continuing
indemnification obligations), (ii) exercisable by the Administrative Agent at
any time during the existence of an Event of Default and without any request
upon the Borrower by the Administrative Agent to so endorse, and (iii)
exercisable in the name of the Administrative Agent or the Borrower. The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.



Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, all or any of the following powers which, being coupled
with an interest, shall be irrevocable until the complete and full payment of
all of the Secured Obligations:


(a)    to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;


(b)    to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
after the occurrence and during the continuance of an Event of Default, notice
of assignment to the Administrative Agent, for the benefit of the Lenders,
thereof and the security interest therein, and to request from such Account
Debtors at any time, in the name of the Administrative Agent or the Borrower,
information concerning the Borrower’s Accounts and the amounts owing thereon;


(c)    after the occurrence and during the continuance of an Event of Default,
to transmit to purchasers of any or all of the Borrower’s Inventory, notice of
the Administrative Agent’s security interest therein, and to request from such
purchasers at any time, in the name of the Administrative Agent or the Borrower,
information concerning the Borrower’s Inventory and the amounts owing thereon by
such purchasers;


(d)    after the occurrence and during the continuance of an Event of Default,
to notify and require Account Debtors on the Borrower’s Accounts and purchasers
of the Borrower’s Inventory to make payment of their indebtedness directly to
the Administrative Agent;


(e)    after the occurrence and during the continuance of an Event of Default,
to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)    after the occurrence and during the continuance of an Event of Default,
to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and reasonable and documented attorneys’ fees and every other reasonable
and documented cost, expense or liability, if any, incurred or paid by the
Administrative Agent in connection with the foregoing, which obligation of the
Borrower shall constitute Obligations, shall be secured by the Collateral and
shall bear interest, until paid, at the Default Rate;


(g)    after the occurrence and during the continuance of an Event of Default,
to take or bring, in the name of the Administrative Agent or the Borrower, all
steps, actions, suits, or proceedings deemed by the Administrative Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and


(h)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
the Cash Collateral Account or, at the option of the Administrative Agent, to
apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.



Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower, has executed (or will execute, with respect to future Pledged Notes)
an appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders. The Borrower
irrevocably authorizes and empowers the Administrative Agent, for the benefit of
the Lenders, to, during the occurrence and continuation of an Event of Default,
(a) ask for, demand, collect and receive all payments of principal of and
interest on the Pledged Notes; (b) compromise and settle any dispute arising in
respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in the
Administrative Agent’s discretion, any right, power or privilege granted to the
holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse the Borrower’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.



Section 7.5. Commercial Tort Claims. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall promptly notify the
Administrative Agent thereof in a writing signed by the Borrower, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.



Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.





ARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):



Section 8.1. Payments. If the principal of or interest on any Loan, any amount
owing in respect of any Letters of Credit, any amount owing pursuant to Section
2.11 hereof, or any commitment or other fee, or any other Obligations owing
hereunder, shall not be paid in full when due and payable.



Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.26, 5.28 or 5.29
hereof.



Section 8.3. Other Covenants.


(a)    If any Company shall fail or omit to perform and observe Section 5.3 or
5.4 hereof, and that Default shall not have been fully corrected within five
days after the earlier of (i) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (ii) the giving of written notice thereof to
the Borrower by the Administrative Agent that the specified Default is to be
remedied.


(b)    If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to in this Agreement or any other Related Writing
that is on such Company’s part to be complied with, and that Default shall not
have been fully corrected within thirty (30) days (or, with respect to any
Company’s failure to comply with Section 5.3 hereof, within three days) after
the earlier of (i) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (ii) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.



Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.



Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.



Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company in
excess of One Hundred Thousand Dollars ($100,000).



Section 8.7. Change in Control. If any Change in Control shall occur.



Section 8.8. Judgments. There is entered against any Company:


(a)    a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed (i) the Revolving Credit
Availability, or (ii) Two Hundred Fifty Thousand Dollars ($250,000) (less any
amount that will be covered by the proceeds of insurance and is not subject to
dispute by the insurance provider); or


(b)    any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of five consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.



Section 8.9. Material Adverse Change. There shall have occurred any condition or
event that the Administrative Agent or the Required Lenders reasonably determine
has or is reasonably likely to have a Material Adverse Effect.



Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.



Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole yet reasonable opinion of the Administrative Agent, of any Loan Document
shall at any time cease to be valid, binding and enforceable against any Credit
Party; (b) the validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (c) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent and the Lenders the benefits purported to be
created thereby.



Section 8.12. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; or (k) have a moratorium declared in respect of a material
portion of any of its Indebtedness, or any analogous procedure or step is taken
in any jurisdiction.





ARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:



Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.



Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.12 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.



Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any other Credit Party to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any affiliate of such Lender, wherever located) to or for the credit
or account of any Credit Party, as security for the obligations of the Borrower
and any other Credit Party to reimburse the Administrative Agent and the
Revolving Lenders for any then outstanding Letters of Credit.



Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any other Credit Party, all without notice to or demand upon
the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.



Section 9.5. Equalization Provisions.


(a)    Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Term Lender agrees with the other Term
Lenders that, if it at any time shall obtain any Advantage over the other Term
Lenders, or any thereof, in respect of the Applicable Debt (except as to amounts
under Article III hereof), such Term Lender shall purchase from the other Term
Lenders, for cash and at par, such additional participation in the Applicable
Debt as shall be necessary to nullify the Advantage.


(b)    Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:


(i)    add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and


(ii)    determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.


After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.


(c)    Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.


(d)    Application and Sharing of Set-Off Amounts. Each Lender further agrees
with the other Lenders that, if it at any time shall receive any payment for or
on behalf of the Borrower on any Indebtedness owing by the Borrower to that
Lender (whether by voluntary payment, by realization upon security, by reason of
offset of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Indebtedness owing by the Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set‑off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.



Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may require the
Borrower to assemble the collateral securing the Obligations, which the Borrower
agrees to do, and make it available to the Administrative Agent and the Lenders
at a reasonably convenient place to be designated by the Administrative Agent.
The Administrative Agent may, with or without notice to or demand upon the
Borrower and with or without the aid of legal process, make use of such force as
may be necessary to enter any premises where such collateral, or any thereof,
may be found and to take possession thereof (including anything found in or on
such collateral that is not specifically described in this Agreement, each of
which findings shall be considered to be an accession to and a part of such
collateral) and for that purpose may pursue such collateral wherever the same
may be found, without liability for trespass or damage caused thereby to the
Borrower. After any delivery or taking of possession of the collateral securing
the Obligations, or any thereof, pursuant to this Agreement, then, with or
without resort to the Borrower personally or any other Person or property, all
of which the Borrower hereby waives, and upon such terms and in such manner as
the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time. No prior notice need be given to the Borrower or to
any other Person in the case of any sale of such collateral that the
Administrative Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of such collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, the
Administrative Agent or the Lenders may purchase such collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, as
required by Section 9.8(b). Any excess, to the extent permitted by law, shall be
paid to the Borrower, and the Borrower shall remain liable for any deficiency.
In addition, the Administrative Agent shall at all times have the right to
obtain new appraisals of the Borrower or any collateral securing the
Obligations, the cost of which shall be paid by the Borrower.



Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall exercise
remedies, pursuant to the Loan Documents, against collateral securing the
Secured Obligations, on behalf of any affiliate of a Lender that holds Secured
Obligations, and no such affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.



Section 9.8. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.6 and
11.7 hereof and to the payment of Related Expenses to the Administrative Agent):


(i)    with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders; and


(ii)    with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders.


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.6 and
11.7 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.6 and 11.7 hereof;


(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Overall Commitment Percentage, provided that the amounts payable
in respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);


(iv)    fourth, to any remaining Secured Obligations; and


(v)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or cash management
services agreement.





ARTICLE X. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:



Section 10.1. Appointment and Authorization.


(a)    General. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Neither
the Administrative Agent nor any of its affiliates, directors, officers,
attorneys or employees shall (i) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a final
non-appealable judgment of a court of competent jurisdiction), or be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (ii) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrower or any other Company, or the
financial condition of the Borrower or any other Company, or (iii) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.


(b)    Bank Products and Hedging Products. Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its affiliate’s behalf) with
respect to the Collateral and the realization of payments with respect thereto
pursuant to Section 9.8(b)(iii) hereof. The Borrower and each Lender agree that
the indemnification and reimbursement provisions of this Agreement shall be
equally applicable to the actions of the Administrative Agent pursuant to this
subsection (b). Each Lender hereby represents and warrants to the Administrative
Agent that it has the authority to authorize the Administrative Agent as set
forth above.



Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.



Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.



Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.



Section 10.5. Administrative Agent and Affiliates. KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.



Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.



Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.



Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.



Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.



Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.



Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.



Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.



Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.



Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.



Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices, or (e) any
other procedures required under the CIP Regulations or such other laws.



Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.





ARTICLE XI. MISCELLANEOUS



Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.



Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.



Section 11.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(and the Borrower if an amendment or modification) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 11.3:


(i)    Consent of Affected Lenders Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (F) without the unanimous
consent of the Lenders, release the Borrower or any Guarantor of Payment or of
any material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder, (G) without the
unanimous consent of the Lenders, amend this Section 11.3 or Section 9.5 or 9.8
hereof, or (H) increase the advance rates set forth in the definition of
Borrowing Base or add new categories of eligible assets without the consent of
each Revolving Lender (other than any Affected Lender).


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.


(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, or (B) to cure any ambiguity, defect or inconsistency.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non‑Consenting Lender and the Borrower, require such Non‑Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.11 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.



Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement (including a courtesy notice to Benesch Friedlander Coplan &
Aronoff LLP, 200 Public Square, Suite 2300, Cleveland, Ohio 44114, Attention:
Meghan L. Mehalko, Fax: (216) 363-4588, provided that a failure to give such
courtesy notice shall have no legal effect hereunder), except as otherwise
specifically provided in 5.3(o) hereof, if to the Administrative Agent or a
Lender, mailed or delivered to it, addressed to the address of the
Administrative Agent or such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered (if received during normal
business hours on a Business Day, such Business Day, or otherwise the following
Business Day), or two Business Days after being deposited in the mails with
postage prepaid by registered or certified mail, addressed as aforesaid, or sent
by facsimile or electronic communication, in each case of facsimile or
electronic communication with telephonic confirmation of receipt. All notices
pursuant to any of the provisions hereof shall not be effective until received.
For purposes of Article II hereof, the Administrative Agent shall be entitled to
rely on telephonic instructions from any person that the Administrative Agent in
good faith believes is an Authorized Officer, and the Borrower shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.



Section 11.5. Approved Electronic Communication System.


(a)    Unless otherwise specifically identified therein, each posting to an
Approved Electronic Communication System shall be deemed to be a representation
and warranty by the Borrower, the Authorized Officer submitting the information
to the Approved Electronic Communication System, and, if such Authorized Officer
is not a Financial Officer, the Financial Officer who authorized such Authorized
Officer to submit such information (provided that, in the case of such
Authorized Officer or Financial Officer, such representation and warranty shall
be made in the capacity as an Authorized Officer or Financial Officer, as
applicable, and not in an individual capacity), as of the date of such posting,
of the accuracy of the information provided with respect thereto, and that each
of the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct, in all material respects, as if made on and
as of the date of such posting, except to the extent that any relate to an
earlier date.


(b)    Although the Approved Electronic Communication System is secured with
generally-applicable security procedures and policies implemented or modified
from time to time, the Borrower and each other Credit Party acknowledge and
agree that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each other Credit Party hereby approves of the use of the Approved
Electronic Communication System and understands and assumes the risks of using
such forms of communication.


(c)    The Approved Electronic Communication System is provided “as is” and “as
available”. Neither the Administrative Agent nor any of the Administrative
Agent’s affiliates, officers, directors, attorneys, agents or employees warrant
the accuracy, adequacy or completeness of the Approved Electronic Communication
System and each expressly disclaims any liability for errors or omissions in the
Approved Electronic Communication System. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent (or any of the Administrative Agent’s affiliates, officers,
directors, attorneys, agents or employees) in connection with the Approved
Electronic Communication System.


(d)    The Borrower and each other Credit Party agrees that the Administrative
Agent may, but shall not be obligated to, store information provided through the
Approved Electronic Communication System in accordance with the Administrative
Agent’s generally-applicable document retention procedures and policies in
effect from time to time.



Section 11.6. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable and documented costs and expenses of the Administrative
Agent and all Related Expenses, including but not limited to (a) syndication,
administration, travel and out‑of‑pocket expenses, including but not limited to
attorneys’ fees and expenses, of the Administrative Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, and the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of the Administrative Agent in connection
with the administration of the Loan Documents and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out‑of‑pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrower also agrees to pay on
demand all reasonable and documented costs and expenses (including Related
Expenses) of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with any restructuring or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all Other Taxes and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agrees to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such Other Taxes or fees. All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.



Section 11.7. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the Administrative Agent shall be designated a
party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Credit Party or its Affiliates;
provided that no Lender nor the Administrative Agent shall have the right to be
indemnified under this Section 11.7 for its own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 11.7 shall survive
any termination of this Agreement.



Section 11.8. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.



Section 11.9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.



Section 11.10. Binding Effect; Borrower’s Assignment. This Agreement shall
become effective when it shall have been executed by the Borrower, the
Administrative Agent and each Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each of the
Lenders and their respective successors and permitted assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and all of
the Lenders.



Section 11.11. Lender Assignments.


(a)    Assignments of Commitments. Each Lender shall have the right at any time
or times to assign to an Eligible Transferee (other than to a Lender that shall
not be in compliance with this Agreement), without recourse, all or a percentage
of all of the following: (i) such Lender’s Commitment, (ii) all Loans made by
that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any
Letter of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c) or Section 9.5 hereof.


(b)    Prior Consent. No assignment may be consummated pursuant to this Section
11.11 without the prior written consent of the Borrower and the Administrative
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of the Borrower and the
Administrative Agent shall not be unreasonably withheld; provided that (i) the
consent of the Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist, and (ii) the
Borrower shall be deemed to have granted its consent unless the Borrower has
expressly objected to such assignment within three Business Days after notice
thereof. Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.


(c)    Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of One Million Dollars ($1,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.


(d)    Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).


(e)    Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)    Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W‑8ECI, Form W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, the Administrative Agent and the Borrower) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to the
Administrative Agent and the Borrower) a new Form W‑8ECI, Form W-8IMY, Form
W‑8BEN, or Form W-8BEN-E, as applicable, upon the expiration or obsolescence of
any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.


(g)    Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.


(h)    Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 11.11, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.


(i)    Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.



Section 11.12. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:


(a)    any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;


(b)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;


(c)    the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


(d)    such Participant shall be bound by the provisions of Section 9.5 hereof,
and the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and


(e)    no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:


(i)    increase the portion of the participation amount of any Participant over
the amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or


(ii)    reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.


The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.12 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant (including under Section 3.2 hereof).



Section 11.13. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.11 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.7(e) and (f)
hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).



Section 11.14. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.



Section 11.15. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.



Section 11.16. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.



Section 11.17. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Original Closing Date (as such documents may have been amended
or replaced) and the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.



Section 11.18. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation.



Section 11.19. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.



Section 11.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.



Section 11.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.



Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



Section 11.23. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by Ohio
law, without regard to principles of conflicts of laws.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


[Remainder of page left intentionally blank]








JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT,
WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT
PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF.


IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Credit and Security Agreement at Cleveland, Ohio as of the date first
set forth above.


Address: 970 East 64th Street
   Cleveland, Ohio 44103
   Attention: Salvatore Incanno


SIFCO INDUSTRIES, INC.


By: /s/ Salvatore Incanno   
Salvatore Incanno
Vice President and Chief Financial Officer
 
 
Address: 127 Public Square
   Suite 27-0533
   Cleveland, Ohio 44114
   Attention: KeyBank Business Capital
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, the Swing Line
   Lender, the Issuing Lender and as a
   Lender


By: /s/ Michael P. Gutia   
Michael P. Gutia
Vice President








